      Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 1 of 99


 1   KEKER, VAN NEST & PETERS LLP
     ROBERT A. VAN NEST - # 84065
 2   rvannest@keker.com
     MATTHEW M. WERDEGAR - # 200470
 3   mwerdegar@keker.com
     EUGENE M. PAIGE - # 202849
 4   epaige@keker.com
     MATTHIAS A. KAMBER - # 232147
 5   mkamber@keker.com
     RYAN K. WONG - # 267189
 6   rwong@keker.com
     LEAH PRANSKY - # 302246
 7   lpransky@keker.com
     SHAYNE HENRY - # 300188
 8   shenry@keker.com
     ANDREW S. BRUNS - # 315040
 9   abruns@keker.com
     633 Battery Street
10   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
11   Facsimile:     415 397 7188

12   Attorneys for Defendants
     ALPHABET INC., GOOGLE LLC, AND LOON LLC
13
                                  UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
                                        SAN JOSE DIVISION
16
     SPACE DATA CORPORATION,                       Case No. 5:16-cv-03260-BLF
17
                    Plaintiff,                     DEFENDANTS’ ANSWER,
18                                                 AFFIRMATIVE DEFENSES, AND
               v.                                  COUNTERCLAIMS TO PLAINTIFF
19                                                 SPACE DATA CORPORATION’S
     ALPHABET INC., GOOGLE LLC, AND                FIFTH AMENDED COMPLAINT
20   LOON LLC,
                                                   Judge:     Hon. Beth Labson Freeman
21                  Defendants.
                                                   Date Filed: June 13, 2016
22
                                                   Trial Date: August 5, 2019
23
                                                   JURY TRIAL DEMANDED
24

25

26

27

28

         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
      Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 2 of 99


 1             Defendants Alphabet Inc., Google LLC, and Loon LLC (collectively “Google”), by and

 2   through counsel, submit their Answer to Plaintiff Space Data Corporation’s (“Space Data”) Fifth

 3   Amended Complaint (“Complaint”), as follows:

 4   I.        INTRODUCTION AND SUMMARY
 5             1.     Google admits that the internet has changed how people with internet access live.

 6   Google is without knowledge or information sufficient to form a belief as to the truth of the

 7   remaining factual allegations of this paragraph, and therefore denies them. This paragraph also

 8   includes argument, speculation and conclusions to which no response is required, but to the extent

 9   a response is required, Google denies the allegations.

10             2.     Google admits that not everyone who lives in remote or undeveloped areas has

11   online access and that terrestrial infrastructure can be expensive. Google is without knowledge or

12   information sufficient to form a belief as to the truth of the remaining factual allegations of this

13   paragraph, and therefore denies them. This paragraph also includes argument, speculation and

14   conclusions to which no response is required, but to the extent a response is required, Google

15   denies the allegations.

16             3.     Google admits that many people in the world lack internet access and/or lack

17   wireless access. Google is without knowledge or information sufficient to form a belief as to the

18   truth of the remaining factual allegations of this paragraph, and therefore denies them. This

19   paragraph also includes argument, speculation and conclusions to which no response is required,

20   but to the extent a response is required, Google denies the allegations.

21             4.     Google admits that it has made expanding internet access a corporate priority. The

22   remaining allegations of this paragraph consist of argument, speculation and conclusions to which

23   no response is required. To the extent this paragraph includes any additional allegations to which

24   a response is required, Google denies them.

25             5.     Google denies that the existence of a “peaceful band” of calm, structured,

26   predictable winds in the stratosphere was or is “[c]ontrary to all conventional wisdom.” Google

27   is without knowledge or information sufficient to form a belief as to the truth of the other factual

28   allegations of this paragraph, and therefore denies them. This paragraph also includes argument,
                                                       1
          DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                    SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                   Case No. 5:16-cv-03260-BLF
     1307819
      Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 3 of 99


 1   speculation and conclusions to which no response is required, but to the extent a response is

 2   required, Google denies the allegations.

 3             6.    Google is without knowledge or information sufficient to form a belief as to the

 4   truth of the factual allegations of this paragraph, and therefore denies them. This paragraph also

 5   includes argument, speculation and conclusions to which no response is required, but to the extent

 6   a response is required, Google denies the allegations.

 7             7.    Google admits that beginning in the fall of 2007 various Google representatives

 8   met with representatives of Space Data and received materials from Space Data about the

 9   company. Google denies Space Data’s characterization of Sergey Brin’s and Larry Page’s

10   involvement. Google further admits that it entered into a limited duration nondisclosure

11   agreement with Space Data. Google denies the remaining factual allegations of this paragraph.

12   This paragraph also includes argument, speculation and conclusions to which no response is

13   required, but to the extent a response is required, Google denies the allegations.

14             8.    Google admits that a Google team, including Mr. Brin and Mr. Page, visited Space

15   Data’s Chandler, Arizona facility on February 15, 2008. Google is without knowledge or

16   information sufficient to form a belief as to the truth of the factual allegations of this paragraph

17   concerning what balloons Space Data may have been flying during the visit or what information

18   about those balloons was on display in Space Data’s NOC, and therefore denies them. Google

19   denies the remaining factual allegations of this paragraph. This paragraph also includes

20   argument, speculation and conclusions to which no response is required, but to the extent a

21   response is required, Google denies the allegations.

22             9.    Google admits that its discussions with Space Data ended shortly after February

23   15, 2008. Google denies the remaining allegations of this paragraph.

24             10.   This paragraph consists of argument, speculation and conclusions to which no

25   response is required. To the extent this paragraph includes any allegations to which a response is

26   required, Google denies them.

27             11.   Google admits that it publicly launched Project Loon in June 2013. Google denies

28   the remaining factual allegations of this paragraph. This paragraph also includes argument,
                                                       2
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
      Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 4 of 99


 1   speculation and conclusions to which no response is required. To the extent this paragraph

 2   includes any additional allegations to which a response is required, Google denies them.

 3             12.   Google admits that it filed a Project Loon-related patent application in January

 4   2012. Google further admits that it filed a non-publication request with the application. Google

 5   denies Space Data’s characterization of the application. Google denies the remaining factual

 6   allegations of this paragraph. This paragraph also includes argument, speculation and

 7   conclusions to which no response is required, but to the extent a response is required, Google

 8   denies the allegations.

 9             13.   This paragraph consists of argument, speculation and conclusions to which no

10   response is required. To the extent this paragraph includes any allegations to which a response is

11   required, Google denies them.

12             14.   Google admits that Project Loon balloons have flown in various locations,

13   including at times in California and elsewhere in the United States. Google denies any remaining

14   allegations of this paragraph.

15             15.   Google admits that Mike Cassidy made the statement quoted in this paragraph.

16   Google denies that Space Data is using the quoted language in context or that the implication is

17   the one that Space Data intends to draw from it. Google is without knowledge or information

18   sufficient to form a belief as to the truth of the other factual allegations of this paragraph, and

19   therefore denies them. The remaining allegations of this paragraph consist of argument,

20   speculation and conclusions to which no response is required. To the extent this paragraph

21   includes any additional allegations to which a response is required, Google denies them.

22             16.   Google admits that what appears to be a copy of the parties’ December 1, 2007

23   Mutual Confidentiality and Non-Disclosure Agreement (“NDA”) is attached as Exhibit A to the

24   Complaint. Google denies the remaining allegations of this paragraph. In particular, Google

25   denies that it has misappropriated any Space Data trade secret or breached any provision of the

26   NDA. Google further denies that it infringes or has infringed, directly or indirectly, or is liable

27   for infringement of, any valid and enforceable claim of any Space Data patent.

28
                                                       3
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
      Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 5 of 99


 1             17.   This paragraph sets forth argument and legal conclusions to which no response is

 2   required. To the extent this paragraph includes any allegations to which a response is required,

 3   Google denies them.

 4                                              THE PARTIES
 5             18.   Google is without knowledge or information sufficient to form a belief as to the
 6   truth of the allegations of this paragraph, and therefore denies them.
 7             19.   Google is without knowledge or information sufficient to form a belief as to the
 8   truth of the allegations of this paragraph, and therefore denies them.
 9             20.   Google is without knowledge or information sufficient to form a belief as to the
10   truth of the allegations of this paragraph, and therefore denies them.
11             21.   Google is without knowledge or information sufficient to form a belief as to the
12   truth of the allegations of this paragraph, and therefore denies them.
13             22.   Google admits that Alphabet is a Delaware corporation with its principal place of
14   business at 1600 Amphitheatre Parkway, Mountain View, California. Google admits that
15   Alphabet was created through a corporate reorganization completed on October 2, 2015. Google
16   further admits that Google LLC is a wholly owned subsidiary of XXVI Holdings Inc., which is a
17   wholly owned subsidiary of Alphabet Inc. Google denies any remaining allegations of this
18   paragraph.
19             23.   Google admits that it is a Delaware limited liability company with its principal
20   place of business at 1600 Amphitheatre Parkway, Mountain View, California. Google denies any
21   remaining allegations of this paragraph.
22             24.   Google admits that Loon LLC is a Delaware limited liability company with its
23   principal place of business at 1600 Ampitheatre Parkway, Mountain View, California. Google
24   admits that Loon LLC began operating the Project Loon business as a stand-alone entity on July
25   1, 2018. Google further admits that Loon LLC is an indirect subsidiary of Alphabet Inc. and an
26   affiliate of Google LLC. Google denies any remaining allegations of this paragraph.
27

28
                                                      4
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
         Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 6 of 99


 1                                     JURISDICTION AND VENUE
 2             25.   Google admits that Space Data purports to bring this action under the patent laws

 3   of the United States, 35 U.S.C. § 271 et seq. Google further admits that this Court has subject

 4   matter jurisdiction over patent infringement claims under 28 U.S.C. §§ 1331 and 1338(a).

 5   Google denies any remaining allegations of this paragraph.

 6             26.   Google admits that this Court has federal question subject matter jurisdiction over

 7   Space Data’s claim for misappropriation of trade secrets under the Defend Trade Secrets Act

 8   under 18 U.S.C. § 1836(c) and 35 U.S.C. § 1331, and that the Court may exercise supplemental

 9   jurisdiction over Space Data’s California state law claims for misappropriation of trade secrets

10   and breach of contract under 28 U.SC. § 1367. Google denies any remaining allegations of this

11   paragraph.

12             27.   Google admits that venue is proper in the Northern District of California and that

13   Google’s principal place of business is within this judicial district. Google denies any remaining

14   allegations of this paragraph.

15                                    INTRADISTRICT ASSIGNMENT
16             28.   Google admits that the parties’ NDA states that “[t]he exclusive venue for any
17   dispute shall be in the state or federal courts within Santa Clara County, California.” The
18   remaining allegations of this paragraph set forth argument and legal conclusions to which no
19   response is required. To the extent this paragraph includes any additional allegations to which a
20   response is required, Google denies them.
21   II.       STATEMENT OF FACTS
22             A.    Airborne Communications Platforms.1
23             29.   This paragraph consists of argument, speculation and conclusions to which no
24   response is required. To the extent this paragraph includes any allegations to which a response is
25

26
     1
27     Google does not understand the headings included in the Complaint to constitute allegations to
     which any response is required. To the extent that the headings do constitute or include
28   allegations to which a response is required, Google denies them.
                                                      5
           DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                     SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                    Case No. 5:16-cv-03260-BLF
     1307819
      Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 7 of 99


 1   required, Google is without knowledge or information sufficient to form a belief as to the truth of

 2   the allegations, and therefore denies them.

 3             30.   This paragraph consists of argument, speculation and conclusions to which no

 4   response is required. To the extent this paragraph includes any allegations to which a response is

 5   required, Google is without knowledge or information sufficient to form a belief as to the truth of

 6   the allegations, and therefore denies them.

 7             31.   This paragraph consists of argument, speculation and conclusions to which no

 8   response is required. To the extent this paragraph includes any allegations to which a response is

 9   required, Google is without knowledge or information sufficient to form a belief as to the truth of

10   the allegations, and therefore denies them.

11             32.   This paragraph consists of argument, speculation and conclusions to which no

12   response is required. To the extent this paragraph includes any allegations to which a response is

13   required, Google is without knowledge or information sufficient to form a belief as to the truth of

14   the allegations, and therefore denies them.

15             33.   This paragraph consists of argument, speculation and conclusions to which no

16   response is required. To the extent this paragraph includes any allegations to which a response is

17   required, Google is without knowledge or information sufficient to form a belief as to the truth of

18   the allegations, and therefore denies them.

19             34.   This paragraph consists of argument, speculation and conclusions to which no

20   response is required. To the extent this paragraph includes any allegations to which a response is

21   required, Google is without knowledge or information sufficient to form a belief as to the truth of

22   the allegations, and therefore denies them.

23             B.    Balloons and Airships
24             35.   This paragraph consists of argument, speculation and conclusions to which no

25   response is required. To the extent this paragraph includes any allegations to which a response is

26   required, Google is without knowledge or information sufficient to form a belief as to the truth of

27   the allegations, and therefore denies them.

28
                                                     6
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
      Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 8 of 99


 1             36.   This paragraph consists of argument, speculation and conclusions to which no

 2   response is required. To the extent this paragraph includes any allegations to which a response is

 3   required, Google is without knowledge or information sufficient to form a belief as to the truth of

 4   the allegations, and therefore denies them.

 5             37.   This paragraph consists of argument, speculation and conclusions to which no

 6   response is required. To the extent this paragraph includes any allegations to which a response is

 7   required, Google is without knowledge or information sufficient to form a belief as to the truth of

 8   the allegations, and therefore denies them.

 9             C.    Space Data: a Sailing Constellation
10             38.   Google is without knowledge or information sufficient to form a belief as to the
11   truth of the allegations of this paragraph, and therefore denies them.
12             39.   Google is without knowledge or information sufficient to form a belief as to the
13   truth of the allegations of this paragraph, and therefore denies them.
14             40.   This paragraph consists of argument, speculation and conclusions to which no
15   response is required. To the extent this paragraph includes any allegations to which a response is
16   required, Google is without knowledge or information sufficient to form a belief as to the truth of
17   the allegations, and therefore denies them.
18             41.   Google is without knowledge or information sufficient to form a belief as to the
19   truth of the allegations of this paragraph, and therefore denies them.
20             42.   Google is without knowledge or information sufficient to form a belief as to the

21   truth of the factual allegations of this paragraph, and therefore denies them. This paragraph also

22   includes argument, speculation and conclusions to which no response is required, but to the extent

23   a response is required, Google denies the allegations.

24             43.   Google is without knowledge or information sufficient to form a belief as to the

25   truth of the factual allegations of this paragraph, and therefore denies them. This paragraph also

26   includes argument, speculation and conclusions to which no response is required, but to the extent

27   a response is required, Google denies the allegations.

28
                                                      7
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
      Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 9 of 99


 1             44.   Google is without knowledge or information sufficient to form a belief as to the

 2   truth of the factual allegations of this paragraph, and therefore denies them. This paragraph also

 3   includes argument, speculation and conclusions to which no response is required, but to the extent

 4   a response is required, Google denies the allegations.

 5             45.   Google is without knowledge or information sufficient to form a belief as to the

 6   truth of the factual allegations of this paragraph, and therefore denies them. This paragraph also

 7   includes argument, speculation and conclusions to which no response is required, but to the extent

 8   a response is required, Google denies the allegations.

 9             46.   Google is without knowledge or information sufficient to form a belief as to the

10   truth of the factual allegations of this paragraph, and therefore denies them. This paragraph also

11   includes argument, speculation and conclusions to which no response is required, but to the extent

12   a response is required, Google denies the allegations.

13             47.   Google is without knowledge or information sufficient to form a belief as to the

14   truth of the factual allegations of this paragraph, and therefore denies them. This paragraph also

15   includes argument, speculation and conclusions to which no response is required, but to the extent

16   a response is required, Google denies the allegations.

17             48.   Google is without knowledge or information sufficient to form a belief as to the

18   truth of the factual allegations of this paragraph, and therefore denies them. This paragraph also

19   includes argument, speculation and conclusions to which no response is required, but to the extent

20   a response is required, Google denies the allegations.

21             49.   Google is without knowledge or information sufficient to form a belief as to the

22   truth of the factual allegations of this paragraph, and therefore denies them. This paragraph also

23   includes argument, speculation and conclusions to which no response is required, but to the extent

24   a response is required, Google denies the allegations.

25             D.    Space Data, the Company
26             50.   Google is without knowledge or information sufficient to form a belief as to the

27   truth of the allegations of this paragraph, and therefore denies them.

28
                                                      8
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 10 of 99


 1             51.   Google is without knowledge or information sufficient to form a belief as to the

 2   truth of the allegations of this paragraph, and therefore denies them.

 3             52.   Google is without knowledge or information sufficient to form a belief as to the

 4   truth of the allegations of this paragraph, and therefore denies them.

 5             53.   Google is without knowledge or information sufficient to form a belief as to the

 6   truth of the allegations of this paragraph, and therefore denies them.

 7             54.   Google is without knowledge or information sufficient to form a belief as to the

 8   truth of the allegations of this paragraph, and therefore denies them.

 9             55.   Google is without knowledge or information sufficient to form a belief as to the

10   truth of the allegations of this paragraph, and therefore denies them.

11             56.   Google is without knowledge or information sufficient to form a belief as to the

12   truth of the allegations of this paragraph, and therefore denies them.

13             57.   Google is without knowledge or information sufficient to form a belief as to the

14   truth of the allegations of this paragraph, and therefore denies them.

15             58.   Google is without knowledge or information sufficient to form a belief as to the

16   truth of the factual allegations of this paragraph, and therefore denies them. This paragraph also

17   includes argument, speculation and conclusions to which no response is required, but to the extent

18   a response is required, Google denies the allegations.

19             59.   Google is without knowledge or information sufficient to form a belief as to the

20   truth of the allegations of this paragraph, and therefore denies them.

21             60.   Google is without knowledge or information sufficient to form a belief as to the

22   truth of the factual allegations of this paragraph, and therefore denies them. This paragraph also

23   includes argument, speculation and conclusions to which no response is required, but to the extent

24   a response is required, Google denies the allegations.

25             61.   Google is without knowledge or information sufficient to form a belief as to the

26   truth of the factual allegations of this paragraph, and therefore denies them. This paragraph also

27   includes argument, speculation and conclusions to which no response is required, but to the extent

28   a response is required, Google denies the allegations.
                                                      9
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 11 of 99


 1             62.   Google denies that Space Data has worked zealously to maintain the secrecy of its

 2   proprietary information. Google is without knowledge or information sufficient to form a belief

 3   as to the truth of the remaining factual allegations of this paragraph, and therefore denies them.

 4   This paragraph also includes argument, speculation and conclusions to which no response is

 5   required, but to the extent a response is required, Google denies the allegations.

 6             63.   Google is without knowledge or information sufficient to form a belief as to the

 7   truth of the allegations of this paragraph, and therefore denies them

 8             E.    Google’s Space Data Due Diligence
 9             64.   Google admits that it has been aware for many years that individuals would over

10   time increasingly perform internet searches from mobile devices, such as smart phones, instead of

11   personal computers and other non-mobile devices. Google is without knowledge or information

12   sufficient to form a belief as to the truth of the other factual allegations of this paragraph, and

13   therefore denies them. The remaining allegations of this paragraph set forth argument,

14   speculation and conclusions to which no response is required. To the extent this paragraph

15   includes any additional allegations to which a response is required, Google denies them.

16             65.   Google admits that it acquired Android Inc., a developer of software for mobile

17   devices, in 2005. The remaining allegations of this paragraph set forth argument, speculation and

18   conclusions to which no response is required. To the extent this paragraph includes any

19   additional allegations to which a response is required, Google denies them.

20             66.   This paragraph consists of argument, speculation and conclusions to which no

21   response is required. To the extent this paragraph includes any allegations to which a response is

22   required, Google denies them.

23             67.   Google admits that in 2007, the FCC announced that it would auction the 700

24   MHz band in early 2008. The remaining allegations of this paragraph set forth argument,

25   speculation and conclusions to which no response is required. To the extent this paragraph

26   includes any additional allegations to which a response is required, Google is without knowledge

27   or information sufficient to form a belief as to the truth of the allegations, and therefore denies

28   them.
                                                       10
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 12 of 99


 1             68.   This paragraph consists of argument, speculation and conclusions to which no

 2   response is required. To the extent this paragraph includes any allegations to which a response is

 3   required, Google is without knowledge or information sufficient to form a belief as to the truth of

 4   the allegations, and therefore denies them.

 5             69.   Google admits that it, along with many others, engaged in efforts to have the FCC

 6   adopt certain open access provisions and policies for the 700 MHz band, and that the FCC

 7   ultimately agreed to impose certain open access provisions and policies if a minimum bid amount

 8   was exceeded. Google denies the other factual allegations of this paragraph. The remaining

 9   allegations of this paragraph set forth argument, speculation and conclusions to which no

10   response is required. To the extent this paragraph includes any additional allegations to which a

11   response is required, Google denies them.

12             70.   Google admits that it participated in the 700 MHz auction. Google further admits

13   that one of its goals in participating in the auction was to ensure that bids in excess of the

14   minimum that trigger the open access policies and provisions were submitted. The remaining

15   allegations of this paragraph set forth argument, speculation and conclusions to which no

16   response is required. To the extent this paragraph includes any additional allegations to which a

17   response is required, Google denies them.

18             71.   Google admits that by early March 2008, it was apparent that Verizon had

19   submitted a bid larger than the minimum that would trigger the open access policies and

20   provisions, and that Verizon subsequently obtained various 700 MHz spectrum licenses. Google

21   further admits that Android-based mobile phones are presently the most popular type of mobile

22   phones in the world. Google also admits that its revenues have increased since March 2008. The

23   remaining allegations of this paragraph set forth argument, speculation and conclusions to which

24   no response is required. To the extent this paragraph includes any additional allegations to which

25   a response is required, Google denies them.

26             72.   Google admits that FCC rules imposed various coverage obligations on winning

27   bidders. Google denies the other factual allegations of this paragraph. The remaining allegations

28   of this paragraph set forth argument, speculation and conclusions to which no response is
                                                      11
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 13 of 99


 1   required. To the extent this paragraph includes any additional allegations to which a response is

 2   required, Google denies them.

 3             73.   Google is without knowledge or information sufficient to form a belief as to the

 4   truth of the factual allegations of this paragraph, and therefore denies them. This paragraph also

 5   includes argument, speculation and conclusions to which no response is required, but to the extent

 6   a response is required, Google denies the allegations.

 7             74.   Google admits that it received an email in August 2007 from a Space Data

 8   consultant. Google denies Space Data’s characterization of the email. Google is without

 9   knowledge or information sufficient to form a belief as to the truth of the remaining factual

10   allegations of this paragraph, and therefore denies them.

11             75.   Google admits that Christopher Sacca sent an email to the Space Data consultant

12   on August 10, 2007, saying “I am curious to hear more about your proposal.” Google is without

13   knowledge or information sufficient to form a belief as to the truth of the remaining allegations of

14   this paragraph, and therefore denies them.

15             76.   Google admits that Google representatives met with Space Data representatives at

16   Google’s Mountain View, California headquarters on Tuesday, September 18, 2007. Google is

17   without knowledge or information sufficient to form a belief as to the truth of the factual

18   allegations of this paragraph concerning the length of the meeting or whether Sergey Brin and

19   Larry Page attended, and therefore denies them. Google denies the remaining allegations of this

20   paragraph.

21             77.   Google admits that Space Data provided it with information about Space Data’s

22   platform at the parties’ meeting in September 2007. Google denies Space Data’s characterization

23   of the information. The remaining allegations of this paragraph set forth argument, speculation

24   and conclusions to which no response is required. To the extent this paragraph includes any

25   additional allegations to which a response is required, Google denies them.

26             78.   Google is without knowledge or information sufficient to form a belief as to the

27   truth of the allegations of this paragraph, and therefore denies them.

28
                                                     12
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 14 of 99


 1             79.   Google admits that Minnie Ingersoll sent an email to Jerry Knoblach and Jim

 2   Wiesenberg on October 17, 2007 seeking to schedule another meeting and that Ms. Ingersoll’s

 3   email included the quoted language. Google denies that the quoted language included any

 4   brackets, as appears in this paragraph. Google denies that Space Data is using the quoted

 5   language in context or that the implication is the one that Space Data intends to draw from it.

 6   Google denies the remaining allegations of this paragraph.

 7             80.   Google admits that in 2007 Richard Whitt worked on public policy issues for

 8   Google. Google further admits that Mr. Whitt met with Mr. Knoblach and Mr. Wiesenberg on

 9   October 24, 2007. Google is without knowledge or information sufficient to form a belief as to

10   the truth of the remaining factual allegations of this paragraph, and therefore denies them.

11             81.   Google admits that Ms. Ingersoll, Mr. Sacca, Larry Alder, and Phil Gossett met

12   with Mr. Knoblach, Mr. Wiesenberg, and Eric Frische at Google’s headquarters in Mountain

13   View on November 1, 2007. Google is without knowledge or information sufficient to form a

14   belief as to the truth of the factual allegations of this paragraph concerning Mr. Page’s and Mr.

15   Brin’s attendance, and therefore denies them. Google admits that the parties discussed Space

16   Data’s technology and the potential for Space Data to work with Google. Google denies Space

17   Data’s characterization of the parties’ discussion. Google denies the other factual allegations of

18   this paragraph. The remaining allegations of this paragraph set forth argument, speculation and

19   conclusions to which no response is required. To the extent this paragraph includes any

20   additional allegations to which a response is required, Google denies them.

21             82.   Google admits the allegations of this paragraph.

22             83.   Google admits that on November 28, 2007, Ms. Ingersoll introduced Space Data to

23   Mike Pearson. Google admits that Mr. Pearson was on Google’s “Corporate Development

24   Team.” Google admits that Ms. Ingersoll’s email to Space Data included the language quoted in

25   this paragraph. Google denies that Space Data is using the quoted language in context or that the

26   implication is the one that Space Data intends to draw from it. Google denies any remaining

27   allegations of this paragraph.

28
                                                     13
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 15 of 99


 1             84.   Google admits that Mr. Pearson had a call with Space Data representatives in early

 2   December 2007. Google denies the call took place on December 4, 2007. Google admits that

 3   Mr. Pearson emailed Space Data a draft proposed NDA on December 4, 2007, and that the parties

 4   thereafter executed the NDA with an effective date of December 1, 2007. Google denies any

 5   remaining allegations of this paragraph.

 6             85.   Google admits that Mr. Pearson asked Space Data by email on December 4, 2007

 7   to provide certain information to assist Google in evaluating Space Data, including Space Data’s

 8   capitalization table, income statement and balance sheet. Google also admits that Mr. Pearson’s

 9   email included the language quoted in this paragraph. Google denies that the quoted language

10   placed emphasis on any words, as appears in this paragraph. Google denies that Space Data is

11   using the quoted language in context or that the implication is the one that Space Data intends to

12   draw from it. The remaining allegations of this paragraph set forth argument, speculation and

13   conclusions to which no response is required. To the extent this paragraph includes any

14   additional allegations to which a response is required, Google denies them.

15             86.   Google admits that on December 14, 2017 Space Data provided Google with what

16   Space Data represented were its audited financials and certain financial projections, including the

17   materials attached as Exhibit D to the complaint. Google denies that the cover email for the

18   financial information explicitly stated that “all of the information, past, present and future, was

19   proprietary, confidential, and fully subject to the NDA.” Google denies Space Data’s

20   characterization of the information provided. The remaining allegations of this paragraph set

21   forth argument, speculation and conclusions to which no response is required. To the extent this

22   paragraph includes any additional allegations to which a response is required, Google denies

23   them.

24             87.   Google admits that Mr. Sacca left Google in or about December 2007. The

25   remaining allegations of this paragraph set forth argument, speculation and conclusions to which

26   no response is required. To the extent this paragraph includes any additional allegations to which

27   a response is required, Google denies them.

28
                                                      14
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 16 of 99


 1             88.   Google admits that Ms. Ingersoll emailed Space Data on December 20, 2007, and

 2   that her email included the quoted language. Google denies that the quoted language placed

 3   emphasis on any words, as appears in this paragraph. Google denies that Space Data is using the

 4   quoted language in context or that the implication is the one that Space Data intends to draw from

 5   it. Google is without knowledge or information sufficient to form a belief as to the truth of the

 6   remaining allegations of this paragraph, and therefore denies them.

 7             89.   Google admits that the parties scheduled a conference call for January 3, 2008 and

 8   held a conference call on that date. Google further admits that as of January 3, 2008, the number

 9   of individuals within Google involved in assessing Space Data was approximately seven. Google

10   is without knowledge or information sufficient to form a belief as to the truth of the remaining

11   allegations of this paragraph, and therefore denies them.

12             90.   Google admits that Space Data sent a presentation slide deck on January 2, 2008,

13   which Space Data marked as confidential. Google denies Space Data’s characterization of the

14   substance of the slide deck. The remaining allegations of this paragraph set forth argument,

15   speculation and conclusions to which no response is required. To the extent this paragraph

16   includes any additional allegations to which a response is required, Google denies them.

17             91.   Google admits that the parties engaged in discussions concerning valuations of

18   Space Data and Space Data’s spectrum assets in late January 2007. Google further admits that

19   Space Data provided Google with what Space Data represented were its 2007 year-end, pre-audit

20   P&L on January 25, 2008 and that the P&L was marked confidential. Google denies the

21   remaining allegations of this paragraph.

22             92.   Google admits that parties scheduled a visit by Google representatives to Space

23   Data’s Chandler, Arizona headquarters for February 15, 2008. The remaining allegations of this

24   paragraph set forth argument, speculation and conclusions to which no response is required. To

25   the extent this paragraph includes any additional allegations to which a response is required,

26   Google denies them.

27

28
                                                     15
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 17 of 99


 1             93.   Google admits that Space Data provided a spreadsheet to Google on January 28,

 2   2008. Google is without knowledge or information sufficient to form a belief as to the truth of

 3   the remaining allegations of this paragraph, and therefore denies them.

 4             94.   Google admits the allegations of this paragraph.

 5             95.   Google admits that Mr. Knoblach emailed Google a spreadsheet on February 11,

 6   2008 and that he stated in his cover email that the spreadsheet was confidential. Google admits

 7   that Mr. Knoblach’s cover email includes that language quoted in this paragraph. Google denies

 8   Space Data’s characterization of the spreadsheet attached Mr. Knoblach’s email, including that it

 9   was a “detailed analysis” as alleged in this paragraph. The remaining allegations of this

10   paragraph set forth argument, speculation and conclusions to which no response is required. To

11   the extent this paragraph includes any additional allegations to which a response is required,

12   Google denies them.

13             96.   Google admits that Mr. Knoblach emailed Google a presentation slide deck on

14   February 12, 2008 and that his cover email included the language quoted in this paragraph.

15   Google denies Space Data’s characterization of the slide deck. Google denies the other factual

16   allegations of this paragraph. The remaining allegations of this paragraph set forth argument,

17   speculation and conclusions to which no response is required. To the extent this paragraph

18   includes any additional allegations to which a response is required, Google denies them.

19             97.   Google admits that on February 12, 2008, Daniel Conrad of Google emailed Space

20   Data with questions concerning Space Data’s spectrum assets. Google denies Space Data’s

21   characterization of Mr. Conrad’s questions or the motivations behind them. The remaining

22   allegations of this paragraph set forth argument, speculation and conclusions to which no

23   response is required. To the extent this paragraph includes any additional allegations to which a

24   response is required, Google denies them.

25             98.   Google admits that on February 15, 2008, a Google team, including Sergey Brin

26   and Larry Page, flew to Arizona, traveled from the airport to Space Data’s facility by SUV, and

27   then visited Space Data’s facility. Google denies that the group spent the better part of a day at

28   the facility. Google denies the remaining allegations of this paragraph.
                                                     16
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 18 of 99


 1             99.    Google admits that the individuals listed in this paragraph participated in Google’s

 2   February 15, 2008 visit to Space Data. Google admits that Sergey Brin and Larry Page are

 3   cofounders of Google and are computer scientists by training. Google admits that Larry Alder is

 4   an engineer with a degree in aeronautics and astronautics and that he joined Google in 2005.

 5   Google admits that Mr. Alder worked in Google’s Access group. Google admits that Minnie

 6   Ingersoll worked at Google from 2002 until 2014, that she worked as a product manager from

 7   2002 to 2011 and as a Principal from 2011 to 2014, and that she was involved in founding the

 8   Google Access group. Google admits that Daniel Conrad was a Google engineer and served as a

 9   product manager from 2006 to 2010. Google admits that Daniel McCloskey is an engineer who

10   joined Google in 2007 and who is the named inventor on more than one patent. Google denies

11   that Mr. McCloskey served as Head of Design for Google’s Advanced Technologies and Projects

12   Group. Google admits that Phillip Gossett was an engineer who joined Google in 2005 and was a

13   co-inventor on patents with Mr. McCloskey. Google denies that Mr. Gossett is still employed at

14   Google. Google admits that Richard Walker worked as a Google engineer from 2007 to 2010.

15   Google admits that Sunil Daluvoy worked on new business development at Google from 2006

16   until 2013 and held the title of Principal. Google also admits that Mr. Daluvoy worked on

17   wireless spectrum-related initiatives while at Google. Google admits that Mike Pearson joined

18   Google in 2005 and has worked in various business development roles while at Google. Google

19   admits that Joseph Faber is employed as in-house counsel at Google and that he joined Google

20   prior to the 2008 spectrum auction. Google is without knowledge or information sufficient to

21   form a belief as to the truth of the remaining factual allegations of this paragraph, and therefore

22   denies them. This paragraph also includes argument, speculation and conclusions to which no

23   response is required, but to the extent a response is required, Google denies the allegations.

24             100.   Google admits that its representatives arrived at Space Data in the late morning of

25   February 15, 2008. Google admits that the Google visitors first gathered in a conference room

26   and then were given a tour by Space Data representatives. Google denies Space Data’s

27   characterization of the information presented during the tour. Google denies the other factual

28   allegations of this paragraph. The remainder of this paragraph consists of argument, speculation
                                                      17
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 19 of 99


 1   and conclusions to which no response is required. To the extent this paragraph includes any

 2   additional allegations to which a response is required, Google denies them.

 3             101.   Google admits that its representatives visited Space Data’s network operations

 4   control center (“NOC”). Google is without knowledge or information sufficient to form a belief

 5   as to the truth of the remaining factual allegations of this paragraph, and therefore denies them.

 6             102.   Google admits that Space Data’s NOC had two large screens on the wall. Google

 7   is without knowledge or information sufficient to form a belief as to the truth of the remaining

 8   factual allegations of this paragraph, and therefore denies them.

 9             103.   Google is without knowledge or information sufficient to form a belief as to the

10   truth of the allegations of this paragraph, and therefore denies them.

11             104.   Google is without knowledge or information sufficient to form a belief as to the

12   truth of the allegations of this paragraph, and therefore denies them.

13             105.   Google is without knowledge or information sufficient to form a belief as to the

14   truth of the allegations of this paragraph, and therefore denies them.

15             106.   Google admits that a few members of the Google team took photographs during

16   the visit to Space Data. Google admits that members of its team asked questions. Google is

17   without knowledge or information sufficient to form a belief as to the truth of the remaining

18   allegations of this paragraph, and therefore denies them.

19             107.   Google admits that part of its tour of Space Data’s facilities involved launching

20   two balloons from Space Data’s parking lot. Google is without knowledge or information

21   sufficient to form a belief as to the truth of the remaining allegations of this paragraph, and

22   therefore denies them.

23             108.   Google admits that after the balloon launches, lunch was served. Google further

24   admits that after lunch, the tour of Space Data’s facilities continued. Google denies Space Data’s

25   characterization of the tour. Google is without knowledge or information sufficient to form a

26   belief as to the truth of Space Data’s allegations concerning flight pattern of Space Data’s

27   balloons, and therefore denies them. Google denies any remaining allegations of this paragraph.

28
                                                      18
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 20 of 99


 1             109.   Google admits that the photographs reproduced following this paragraph appear to

 2   be of members of the Google team during the tour of Space Data’s facilities, but with edits and

 3   alterations made by Space Data. Google denies Space Data’s characterization of the photographs.

 4   The remaining allegations of this paragraph set forth argument, speculation and conclusions to

 5   which no response is required. To the extent this paragraph includes any additional allegations to

 6   which a response is required, Google denies them.

 7             110.   Google denies Space Data’s characterization of Google’s Space Data tour. Google

 8   is without knowledge or information sufficient to form a belief as to the truth of the remaining

 9   allegations of this paragraph, and therefore denies them.

10             F.     Trade Secrets Disclosed to Google
11             111.   Google admits that Space Data provided it with information before and during
12   Google’s February 15, 2008 visit to Space Data, including information that Space Data claimed
13   was confidential. Google admits that Space Data sent Google an email on February 19, 2008.
14   Google denies Space Data’s characterization of the information provided during Google’s visit.
15   Google denies the other factual allegations of this paragraph. The remainder of this paragraph
16   sets forth argument, speculation and conclusions to which no response is required. To the extent
17   this paragraph includes any additional allegations to which a response is required, Google denies
18   them.
19             112.   This paragraph consists of argument, speculation and conclusions to which no
20   response is required. To the extent this paragraph includes any allegations to which a response is

21   required, Google denies them.

22             113.   Google denies the factual allegations of this paragraph. This paragraph also

23   includes argument, speculation and conclusions to which no response is required, but to the extent

24   a response is required, Google denies the allegations.

25             114.   Google denies that its team photographed the screenshots referenced in this

26   paragraph. Google is without knowledge or information sufficient to form a belief as to the truth

27   of the other factual allegations of this paragraph, and therefore denies them. The remainder of

28   this paragraph sets forth argument, speculation and conclusions to which no response is required.
                                                      19
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 21 of 99


 1   To the extent this paragraph includes any additional allegations to which a response is required,

 2   Google denies them.

 3             115.   Google is without knowledge or information sufficient to form a belief as to the

 4   truth of the factual allegations of this paragraph, and therefore denies them. This paragraph also

 5   includes argument, speculation and conclusions to which no response is required, but to the extent

 6   a response is required, Google denies the allegations.

 7             116.   Google is without knowledge or information sufficient to form a belief as to the

 8   truth of the factual allegations of this paragraph, and therefore denies them. The remainder of this

 9   paragraph sets forth argument, speculation and conclusions to which no response is required. To

10   the extent this paragraph includes any additional allegations to which a response is required,

11   Google denies them.

12             117.   Google denies that it saw and could photograph hundreds of similar screenshots

13   covering every balloon in the array for a period exceeding an hour and a half. Google denies

14   Space Data’s characterization of the data displayed during Google’s tour. Google is without

15   knowledge or information sufficient to form a belief as to the truth of the other factual allegations

16   of this paragraph, and therefore denies them. The remainder of this paragraph sets forth

17   argument, speculation and conclusions to which no response is required. To the extent this

18   paragraph includes any additional allegations to which a response is required, Google denies

19   them.

20             118.   Google is without knowledge or information sufficient to form a belief as to the

21   truth of the factual allegations of this paragraph, and therefore denies them. The remainder of this

22   paragraph sets forth argument, speculation and conclusions to which no response is required. To

23   the extent this paragraph includes any additional allegations to which a response is required,

24   Google denies them.

25             119.   Google is without knowledge or information sufficient to form a belief as to the

26   truth of the factual allegations of this paragraph concerning Space Data’s assembly of its wind

27   data, and therefore denies them. Google denies the other factual allegations of this paragraph.

28   The remainder of this paragraph sets forth argument, speculation and conclusions to which no
                                                      20
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 22 of 99


 1   response is required. To the extent this paragraph includes any additional allegations to which a

 2   response is required, Google denies them.

 3             120.   Google denies the factual allegations of this paragraph. The remainder of this

 4   paragraph sets forth argument, speculation and conclusions to which no response is required. To

 5   the extent this paragraph includes any additional allegations to which a response is required,

 6   Google denies them.

 7             121.   Google denies the allegations of this paragraph. In particular, Google denies that

 8   the allegations of this paragraph describe any trade secrets.

 9             122.   Google admits that temperature increases with altitude in the stratosphere. Google

10   is without knowledge or information sufficient to form a belief as to the truth of the factual

11   allegations of this paragraph concerning Space Data’s development of a hover algorithm, and

12   therefore denies them. Google denies the factual allegations of this paragraph concerning what

13   was conventional wisdom. Google denies the other factual allegations of this paragraph. The

14   remainder of this paragraph sets forth argument, speculation and conclusions to which no

15   response is required. To the extent this paragraph includes any additional allegations to which a

16   response is required, Google denies them.

17             123.   Google denies the factual allegations of this paragraph. The remainder of this

18   paragraph sets forth argument, speculation and conclusions to which no response is required. To

19   the extent this paragraph includes any additional allegations to which a response is required,

20   Google denies them.

21             124.   Google is without knowledge or information sufficient to form a belief as to the

22   truth of the factual allegations of this paragraph, and therefore denies them. The remainder of this

23   paragraph sets forth argument, speculation and conclusions to which no response is required. To

24   the extent this paragraph includes any additional allegations to which a response is required,

25   Google denies them.

26             125.   Google is without knowledge or information sufficient to form a belief as to the

27   truth of the allegations of this paragraph, and therefore denies them.

28             126.   Google denies the allegations of this paragraph.
                                                      21
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 23 of 99


 1             127.   Google is without knowledge or information sufficient to form a belief as to the

 2   truth of the factual allegations of this paragraph concerning what its team observed after lunch,

 3   and therefore denies them. Google denies the other factual allegations of this paragraph. The

 4   remaining allegations of this paragraph set forth argument, speculation and conclusions to which

 5   no response is required. To the extent this paragraph includes any additional allegations to which

 6   a response is required, Google denies them.

 7             128.   The allegations of this paragraph set forth argument, speculation and conclusions

 8   to which no response is required. To the extent this paragraph includes any allegations to which a

 9   response is required, Google denies them.

10             129.   Google denies the allegations of this paragraph. In particular, Google denies that

11   the allegations of this paragraph describe any trade secrets.

12             130.   Google admits that at 60,000 plus feet, the air is very thin, and is ineffective at

13   conducting heat. Google denies that the ambient air temperature in the “peaceful band” is

14   approximately negative 40 degrees Fahrenheit. Google is without knowledge or information

15   sufficient to form a belief as to the truth of the factual allegations of this paragraph, and therefore

16   denies them. The remaining allegations of this paragraph set forth argument, speculation and

17   conclusions to which no response is required. To the extent this paragraph includes any

18   additional allegations to which a response is required, Google denies them.

19             131.   Google is without knowledge or information sufficient to form a belief as to the

20   truth of the factual allegations of this paragraph, and therefore denies them. The remaining

21   allegations of this paragraph set forth argument, speculation and conclusions to which no

22   response is required. To the extent this paragraph includes any additional allegations to which a

23   response is required, Google denies them.

24             132.   Google denies the allegations of this paragraph. In particular, Google denies that

25   the allegations of this paragraph describe any trade secrets.

26             133.   Google denies the factual allegations of this paragraph. The remaining allegations

27   of this paragraph set forth argument, speculation and conclusions to which no response is

28
                                                        22
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 24 of 99


 1   required. To the extent this paragraph includes any additional allegations to which a response is

 2   required, Google denies them.

 3             134.   Google is without knowledge or information sufficient to form a belief as to the

 4   truth of the factual allegations of this paragraph concerning what is shown on any particular

 5   screen inside Space Data’s NOC, and therefore denies them. Google denies the remaining

 6   allegations of this paragraph.

 7             135.   Google is without knowledge or information sufficient to form a belief as to the

 8   truth of the allegations of this paragraph, and therefore denies them.

 9             136.   Google is without knowledge or information sufficient to form a belief as to the

10   truth of the allegations of this paragraph, and therefore denies them.

11             137.   Google denies the factual allegations of this paragraph. The remaining allegations

12   of this paragraph set forth argument, speculation and conclusions to which no response is

13   required. To the extent this paragraph includes any additional allegations to which a response is

14   required, Google denies them.

15             138.   Google denies the allegations of this paragraph. In particular, Google denies that

16   the allegations of this paragraph describe any trade secrets.

17             139.   Google admits that the images reproduced in this paragraph are of an early

18   iteration of Google’s Project Loon flight operations center. Google denies that Space Data is

19   using the images in context or that the implication is the one that Space Data intends to draw from

20   it. Google denies that the facilities depicted in the images “bears a striking similarity to Space

21   Data’s NOC.” The remaining allegations of this paragraph set forth argument, speculation and

22   conclusions to which no response is required. To the extent this paragraph includes any

23   additional allegations to which a response is required, Google denies them.

24             140.   Google admits that Space Data provided Google with financial information and

25   that it designated some of that information confidential under the parties’ NDA. Google is

26   without knowledge or information sufficient to form a belief as to the truth of the factual

27   allegations of this paragraph concerning the number of pages that information would amount to if

28   printed. The remaining allegations of this paragraph set forth argument, speculation and
                                                      23
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 25 of 99


 1   conclusions to which no response is required. To the extent this paragraph includes any

 2   additional allegations to which a response is required, Google denies them.

 3             141.   Google admits that Space Data provided Google with what Space Data claimed

 4   was a five-year financial projection on December 14, 2007 and that Space Data designated this

 5   spreadsheet confidential. Google also admits that Space Data provided Google with what Space

 6   Data claimed were its audited and unaudited financial statements and its equity and shareholder

 7   information. Google admits that the subject line of the cover email designated this information as

 8   confidential. Google is without knowledge or information sufficient to form a belief as to the

 9   truth of the factual allegations of this paragraph concerning the authenticity or accuracy of the

10   information provided by Space Data to Google. Google denies Space Data’s characterization the

11   substance and significance of the information. The remaining allegations of this paragraph set

12   forth argument, speculation and conclusions to which no response is required. To the extent this

13   paragraph includes any additional allegations to which a response is required, Google denies

14   them.

15             142.   Google denies the factual allegations of this paragraph. The remaining allegations

16   of this paragraph set forth argument, speculation and conclusions to which no response is

17   required. To the extent this paragraph includes any additional allegations to which a response is

18   required, Google denies them.

19             143.   Google admits that Space Data provided financial information appearing to date

20   back to 2004. Google denies Space Data’s characterization of the information. Google is without

21   knowledge or information sufficient to form a belief as to the truth of the factual allegations of

22   this paragraph concerning the authenticity or accuracy of the information provided by Space Data

23   to Google. Google denies the other factual allegations of this paragraph. The remaining

24   allegations of this paragraph set forth argument, speculation and conclusions to which no

25   response is required. To the extent this paragraph includes any additional allegations to which a

26   response is required, Google denies them.

27             144.   Google denies the allegations of this paragraph. In particular, Google denies that

28   the allegations of this paragraph describe any trade secrets.
                                                      24
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 26 of 99


 1             145.   Google admits that the cited blog post includes the language quoted in this

 2   paragraph. Google denies that Space Data is using the quoted language in context or that the

 3   implication is the one that Space Data intends to draw from it. Google denies the other factual

 4   allegations of this paragraph. The remaining allegations of this paragraph set forth argument,

 5   speculation and conclusions to which no response is required. To the extent this paragraph

 6   includes any additional allegations to which a response is required, Google denies them.

 7             146.   This paragraph sets forth argument, speculation and conclusions to which no

 8   response is required. To the extent this paragraph includes any allegations to which a response is

 9   required, Google denies them.

10             147.   Google admits that Space Data emailed a presentation slide deck which it referred

11   to as “vision slides.” Google denies Space Data’s characterization of the slide deck. Google

12   denies the remaining factual allegations of this paragraph. This paragraph also includes

13   argument, speculation and conclusions to which no response is required, but to the extent a

14   response is required, Google denies the allegations.

15             148.   Google admits that on January 2, 2008, Space Data emailed a presentation slide

16   deck, which included a slide entitled “Google with Space Data,” and that Space Data marked the

17   slide deck confidential. Google denies Space Data’s characterization of the slide deck. The

18   remaining allegations of this paragraph set forth argument, speculation and conclusions to which

19   no response is required. To the extent this paragraph includes any additional allegations to which

20   a response is required, Google denies them.

21             149.   Google admits that the slide deck included the two slides reproduced in this

22   paragraph. Google denies that Space Data is using the slides in context or that the implication is

23   the one that Space Data intends to draw from it. Google denies Space Data’s characterization of

24   the slide deck. Google denies the other factual allegations of this paragraph. The remaining

25   allegations of this paragraph set forth argument, speculation and conclusions to which no

26   response is required. To the extent this paragraph includes any additional allegations to which a

27   response is required, Google denies them.

28
                                                      25
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 27 of 99


 1             150.   Google admits that the slide deck alleged in this paragraph was marked

 2   confidential by Space Data. Google denies Space Data’s characterization of the slide deck.

 3   Google denies the other factual allegations of this paragraph. The remaining allegations of this

 4   paragraph set forth argument, speculation and conclusions to which no response is required. To

 5   the extent this paragraph includes any additional allegations to which a response is required,

 6   Google denies them.

 7             151.   Google denies the allegations of this paragraph. In particular, Google denies that

 8   the allegations of this paragraph describe any trade secrets.

 9             G.     The NDA
10             152.   Google admits that the parties entered into an NDA with an effective date of
11   December 1, 2007 and that the NDA includes the quoted language. Google denies the remaining
12   factual allegations of this paragraph. This paragraph also includes argument, speculation and
13   conclusions to which no response is required, but to the extent a response is required, Google
14   denies the allegations. In particular, Google denies Space Data’s characterization of the terms of
15   the NDA.
16             153.   Google admits that the parties’ NDA includes the language quoted in this
17   paragraph. Google denies that the quoted language included the words in brackets, as appears in
18   this paragraph. Google denies that the implication of the quoted language is the one that Space
19   Data intends to draw from it. Google denies any remaining allegations of this paragraph.
20             154.   Google admits that the NDA includes provisions concerning the designation of

21   information as confidential under the agreement. Google denies that Space Data properly

22   designated as confidential under the NDA the information it is now alleging constitutes its

23   confidential information and trade secrets. Google denies any remaining factual allegations of

24   this paragraph. This paragraph also includes argument, speculation and conclusions to which no

25   response is required, but to the extent a response is required, Google denies the allegations. In

26   particular, Google denies Space Data’s characterization of the terms of the NDA.

27             155.   Google admits that Space Data provided it with certain information after the

28   effective date of the NDA and that Space Data designated some of that information confidential.
                                                      26
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 28 of 99


 1   Google admits that the NDA includes the snippet of language quoted in this paragraph. Google

 2   denies any remaining factual allegations of this paragraph. This paragraph also includes

 3   argument, speculation and conclusions to which no response is required, but to the extent a

 4   response is required, Google denies the allegations. In particular, Google denies Space Data’s

 5   characterization of the terms of the NDA.

 6             156.   Google admits that the NDA has provisions governing when and under what

 7   circumstances and conditions the agreement would terminate or expire. Google admits that the

 8   NDA includes the snippet of language quoted in this paragraph. Google admits that neither party

 9   to the NDA has provided the other with written notice of termination of the NDA pursuant to

10   Section 6 of the agreement. Google denies Space Data’s characterization of the terms of the

11   NDA. Google denies any remaining allegations of this paragraph.

12             157.   Google denies the allegations of this paragraph.

13             158.   Google denies the allegations of this paragraph.

14             159.   Google admits that the NDA includes the snippet of language quoted in this

15   paragraph. Google denies that the quoted language included the words in brackets, as appears in

16   this paragraph. Google denies that the implication of the quoted language is the one that Space

17   Data intends to draw from it. Google denies Space Data’s characterization of the terms of the

18   NDA. Google denies the remaining allegations of this paragraph.

19             160.   Google denies the allegations of this paragraph.

20             161.   Google denies the allegations of this paragraph.

21             H.     Space Data Preserved Its Trade Secrets As Per The Terms Of the Parties’

22                    NDA

23             162.   This paragraph sets forth argument and legal conclusions to which no response is

24   required. To the extent this paragraph includes any allegations to which a response is required,

25   Google denies them.

26             163.   Google admits that the parties’ NDA contains the snippets of language quoted in

27   this paragraph. Google denies that Space Data is using the quoted language in context or that the

28   implication is the one that Space Data intends to draw from it. The remaining allegations of this
                                                      27
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 29 of 99


 1   paragraph set forth argument and legal conclusions to which no response is required. To the

 2   extent this paragraph includes any additional allegations to which a response is required, Google

 3   denies them. In particular, Google denies Space Data’s characterization of the terms of the

 4   parties’ NDA

 5             164.   This paragraph sets forth argument and legal conclusions to which no response is

 6   required. To the extent this paragraph includes any allegations to which a response is required,

 7   Google denies them. In particular, Google denies Space Data’s characterization of the terms of

 8   the parties’ NDA.

 9             165.   Google denies the factual allegations of this paragraph. The remaining allegations

10   of this paragraph set forth argument, speculation and conclusions to which no response is

11   required. To the extent this paragraph includes any additional allegations to which a response is

12   required, Google denies them.

13             166.   Google denies the factual allegations of this paragraph. The remaining allegations

14   of this paragraph set forth argument, speculation and conclusions to which no response is

15   required. To the extent this paragraph includes any additional allegations to which a response is

16   required, Google denies them.

17             167.   Google admits that Space Data’s presentation to the Google team included some

18   general discussion about winds. Google denies the remaining allegations of this paragraph.

19             168.   Google admits that Space Data sent Google an email on February 19, 2008 that

20   included the quoted language. Google denies that Space Data is using the quoted language in

21   context or that the implication is the one that Space Data intends to draw from it. Google denies

22   any remaining allegations of this paragraph.

23             169.   Google denies the factual allegations of this paragraph. The remaining allegations

24   of this paragraph set forth argument and legal conclusions to which no response is required. To

25   the extent this paragraph includes any additional allegations to which a response is required,

26   Google denies them. In particular, Google denies Space Data’s characterization of the terms of

27   the parties’ NDA.

28             170.   Google denies the allegations of this paragraph.
                                                      28
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 30 of 99


 1             171.   Google admits that as part of its tour of Space Data’s facilities the Google team

 2   was shown what appeared to be a Space Data balloon payload. Google denies the other factual

 3   allegations of this paragraph. The remaining allegations of this paragraph set forth argument,

 4   speculation and conclusions to which no response is required. To the extent this paragraph

 5   includes any additional allegations to which a response is required, Google denies them.

 6             172.   Google denies the factual allegations of this paragraph. The remaining allegations

 7   of this paragraph set forth argument, speculation and conclusions to which no response is

 8   required. To the extent this paragraph includes any additional allegations to which a response is

 9   required, Google denies them.

10             173.   Google admits that Space Data’s February 19, 2008 email included the snippets of

11   language quoted in this paragraph. Google denies that the quoted language included the words in

12   brackets, as appears in this paragraph. Google denies that Space Data is using the quoted

13   language in context or that the implication is the one that Space Data intends to draw from it.

14   Google denies Space Data’s characterization of that email. The remaining allegations of this

15   paragraph set forth argument, speculation and conclusions to which no response is required. To

16   the extent this paragraph includes any additional allegations to which a response is required,

17   Google denies them. In particular, Google denies Space Data’s characterization of the NDA.

18             174.   Google denies the allegations of this paragraph.

19             175.   Google admits that Space Data’s February 19, 2008 email included the snippets of

20   language quoted in this paragraph. Google denies that Space Data is using the quoted language in

21   context or that the implication is the one that Space Data intends to draw from it. Google denies

22   Space Data’s characterization of that email. The remaining allegations of this paragraph set forth

23   argument, speculation and conclusions to which no response is required. To the extent this

24   paragraph includes any additional allegations to which a response is required, Google denies

25   them. In particular, Google denies Space Data’s characterization of the terms of the NDA.

26             176.   Google is without knowledge or information sufficient to form a belief as to the

27   truth of the factual allegations of this paragraph concerning the security of Space Data’s NOC,

28   and on that basis denies them. Google denies the remaining allegations of this paragraph.
                                                      29
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 31 of 99


 1             177.   Google admits that Space Data’s February 19, 2008 email included the snippets of

 2   language quoted in this paragraph. Google denies that Space Data is using the quoted language in

 3   context or that the implication is the one that Space Data intends to draw from it. Google denies

 4   Space Data’s characterization of that email. The remaining allegations of this paragraph set forth

 5   argument, speculation and conclusions to which no response is required. To the extent this

 6   paragraph includes any additional allegations to which a response is required, Google denies

 7   them. In particular, Google denies Space Data’s characterization of the terms of the NDA.

 8             178.   Google admits that it was sent information referenced in paragraphs 140-151 after

 9   the effective date of the parties’ NDA and that Space Data designated that information

10   confidential. Google denies that any of this information is a trade secret, and denies the

11   remaining factual allegations of this paragraph. This paragraph also includes argument,

12   speculation and conclusions to which no response is required, but to the extent a response is

13   required, Google denies the allegations.

14             179.   The allegations of this paragraph set forth argument, speculation and conclusions

15   to which no response is required. To the extent this paragraph includes any allegations to which a

16   response is required, Google denies them. In particular, Google denies Space Data’s

17   characterization of the terms and conditions of the parties’ NDA, and denies Space Data’s

18   conclusion that it properly designated its alleged trade secrets under the NDA.

19             I.     Google Uses Space Data’s Trade Secrets
20             180.   The allegations of this paragraph set forth argument, speculation and conclusions

21   to which no response is required. To the extent this paragraph includes any allegations to which a

22   response is required, Google denies them.

23             181.   Google is without knowledge or information sufficient to form a belief as to the

24   truth of the factual allegations of this paragraph concerning Space Data’s purported wind-related

25   research and development work, and on that basis denies them. Google denies the other factual

26   allegations of this paragraph. The remaining allegations of this paragraph set forth argument,

27   speculation and conclusions to which no response is required. To the extent this paragraph

28   includes any additional allegations to which a response is required, Google denies them.
                                                      30
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 32 of 99


 1             182.   Google denies the factual allegations of this paragraph. In particular, Google

 2   denies that it was shown or provided with any Space Data trade secrets before or during its visit

 3   to Space Data or that it has used any Space Data proprietary or trade secret information in any

 4   way in connection with Project Loon. The remaining allegations of this paragraph set forth

 5   argument, speculation and conclusions to which no response is required. To the extent this

 6   paragraph includes any additional allegations to which a response is required, Google denies

 7   them.

 8             183.   Google is without knowledge or information sufficient to form a belief as to the

 9   truth of the factual allegations of this paragraph concerning Space Data’s research and

10   development of its purported “proprietary systems for monitoring its balloon constellation,

11   controlling altitude with its hover algorithm, managing thermal heat regulation, and operating its

12   systems from the NOC,” and on that basis denies them. Google denies the other factual

13   allegations of this paragraph. In particular, Google denies that it was shown or provided with any

14   Space Data trade secrets before or during its visit to Space Data or that it has used any Space Data

15   proprietary or trade secret information in any way in connection with Project Loon. The

16   remaining allegations of this paragraph set forth argument, speculation and conclusions to which

17   no response is required. To the extent this paragraph includes any additional allegations to which

18   a response is required, Google denies them.

19             184.   Google admits that Space Data provided Google with certain financial information

20   under the NDA. Google denies the other factual allegations of this paragraph. In particular,

21   Google denies Space Data’s characterization of the financial information it shared or the

22   significance or utility of that information. Google further denies that it was shown or provided

23   with any Space Data trade secrets before or during its visit to Space Data or that it has used any

24   Space Data proprietary or trade secret information in any way in connection with Project Loon.

25   The remaining allegations of this paragraph set forth argument, speculation and conclusions to

26   which no response is required. To the extent this paragraph includes any additional allegations to

27   which a response is required, Google denies them.

28
                                                      31
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 33 of 99


 1             185.   Google admits that Space Data emailed Google a slide deck which Space Data

 2   referred to as “vision slides” in early 2008 and that Space Data marked those slides confidential.

 3   Google denies the other factual allegations of this paragraph. In particular, Google denies Space

 4   Data’s characterization of the slides it shared or the significance or utility of those slides. Google

 5   further denies that it was shown or provided with any Space Data trade secrets before or during its

 6   visit to Space Data or that it has used any Space Data proprietary or trade secret information in

 7   any way in connection with Project Loon. The remaining allegations of this paragraph set forth

 8   argument, speculation and conclusions to which no response is required. To the extent this

 9   paragraph includes any additional allegations to which a response is required, Google denies

10   them.

11             186.   Google admits that the NDA includes the snippets of language quoted in this

12   paragraph. Google denies that the implication of the quoted language is the one that Space Data

13   intends to draw from it. Google denies Space Data’s summarization and characterization of the

14   terms of the NDA. Google further denies that it was shown or provided with any Space Data

15   trade secrets before or during its visit to Space Data or that it has used any Space Data proprietary

16   or trade secret information in any way in connection with Project Loon. Google denies the other

17   factual allegations of this paragraph. The remaining allegations of this paragraph set forth

18   argument and legal conclusions to which no response is required. To the extent this paragraph

19   includes any additional allegations to which a response is required, Google denies them.

20             187.   Google admits that the NDA contains a “residuals” clause that includes the

21   language quoted in this paragraph. Google denies that the quoted language placed emphasis on

22   any words or included the words in brackets, as appears in this paragraph. Google denies that

23   Space Data is using the quoted language in context or that the implication is the one that Space

24   Data intends to draw from it. Google denies Space Data’s characterization of the NDA. Google

25   denies the other factual allegations in this paragraph. In particular, Google denies that it has

26   breached any provision of the NDA, that it was shown or provided with any Space Data trade

27   secrets before or during its visit to Space Data or that it has used any Space Data proprietary or

28   trade secret information in any way in connection with Project Loon. The remaining allegations
                                                      32
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 34 of 99


 1   of this paragraph set forth argument, speculation and conclusions to which no response is

 2   required. To the extent this paragraph includes any additional allegations to which a response is

 3   required, Google denies them.

 4             188.   Google denies the factual allegations of this paragraph. In particular, Google

 5   denies that it has breached any provision of the NDA, that it was shown or provided with any

 6   Space Data trade secrets before or during its visit to Space Data or that it has used any Space Data

 7   proprietary or trade secret information in any way in connection with Project Loon. The

 8   remaining allegations of this paragraph set forth argument, speculation and conclusions to which

 9   no response is required. To the extent this paragraph includes any additional allegations to which

10   a response is required, Google denies them.

11             189.   Google denies the allegations of this paragraph.

12             J.     Defendants Continue to Use Space Data’s Trade Secrets
13             190.   The allegations of this paragraph set forth argument and legal conclusions to
14   which no response is required. To the extent this paragraph includes any allegations to which a
15   response is required, Google denies them
16             191.   The allegations of this paragraph set forth argument and legal conclusions to
17   which no response is required. To the extent this paragraph includes any allegations to which a
18   response is required, Google denies them
19             192.   Google denies that it has acquired, disclosed or used any Space Data trade secrets
20   or that it has used any Space Data confidential or proprietary information in any way in

21   connection with Project Loon. Google is without knowledge or information sufficient to form a

22   belief as to the truth of the remaining factual allegations of this paragraph, and on that basis

23   denies them.

24             193.   Google denies that it has acquired, disclosed or used any Space Data trade secrets

25   or that it has used any Space Data confidential or proprietary information in any way in

26   connection with Project Loon. Google is without knowledge or information sufficient to form a

27   belief as to the truth of the remaining allegations of this paragraph, and on that basis denies them.

28
                                                      33
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 35 of 99


 1   This paragraph also includes argument, speculation and conclusions to which no response is

 2   required, but to the extent a response is required, Google denies the allegations.

 3             194.   Google admits that it has flown Project Loon balloons over Peru since May 2016.

 4   Google admits that in 2017, Project Loon provided internet connectivity to users in a flood

 5   ravaged region of Peru. Google admits that one of its representatives made the statement quoted

 6   in this paragraph. Google denies that the quoted language placed emphasis on any words or

 7   included ellipses, as appears in this paragraph. Google denies that Space Data is using the quoted

 8   language in context or that the implication is the one that Space Data intends to draw from it.

 9   Google denies the remaining allegations of this paragraph. In particular, Google denies that it has

10   acquired, disclosed or used any Space Data trade secrets or that it has used any Space Data

11   confidential or proprietary information in any way in connection with Project Loon.

12             195.   Google is without knowledge or information sufficient to form a belief as to origin

13   or accuracy of the quotation alleged in this paragraph, and on that basis denies the allegation.

14   Google denies the remaining allegations of this paragraph. In particular, Google denies that it has

15   acquired, disclosed or used any Space Data trade secrets or that it has used any Space Data

16   confidential or proprietary information in any way in connection with Project Loon.

17             196.   Google admits that it has periodically flown balloons over the United States.

18   Google is without knowledge or information sufficient to form a belief as to the truth or accuracy

19   of the allegations concerning FlightRadar24, and on that basis denies them. Google denies the

20   remaining allegations of this paragraph. In particular, Google denies that it has acquired,

21   disclosed or used any Space Data trade secrets or that it has used any Space Data confidential or

22   proprietary information in any way in connection with Project Loon.

23             197.   Google admits that a Project Loon balloon flew over Yellowstone National Park in

24   September 2016. Google admits that it launches balloons from Winnemucca Nevada, which then

25   fly over portions of the United States. Google denies the remaining allegations of this paragraph.

26   In particular, Google denies that it has acquired, disclosed or used any Space Data trade secrets or

27   that it has used any Space Data confidential or proprietary information in any way in connection

28   with Project Loon.
                                                      34
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 36 of 99


 1             198.   Google admits that the image reproduced in this paragraph is from Google.

 2   Google denies the remaining allegations of this paragraph.

 3             199.   Google denies the allegations of this paragraph. In particular, Google denies that it

 4   has acquired, disclosed or used any Space Data trade secrets or that it has used any Space Data

 5   confidential or proprietary information in any way in connection with Project Loon.

 6             200.   Google admits that it received the items alleged in this paragraph . Google admits

 7   that the quoted language appears in a Google document. Google denies that the quoted language

 8   included the words in brackets, as appears in this paragraph. Google denies that Space Data is

 9   using the quoted language in context or that the implication is the one that Space Data intends to

10   draw from it. Google denies any remaining allegations of this paragraph.

11             201.   Google admits that it has dedicated significant funding and personnel to Project

12   Loon since 2016. Google denies that the specific employee and budget numbers alleged in this

13   paragraph are accurate. Google denies the remaining allegations of this paragraph. In particular,

14   Google denies that it has acquired, disclosed or used any Space Data trade secrets or that it has

15   used any Space Data confidential or proprietary information in any way in connection with

16   Project Loon.

17             202.   Google admits that its Project Loon balloons are launched from the state of

18   Nevada in the United States and from the United States territory of Puerto Rico. Google admits

19   that its Project Loon balloons are manufactured in the United States. Google admits that its

20   Project Loon balloons are generally monitored and controlled from Mountain View, California.

21   Google denies the other factual allegations of this paragraph. The remaining allegations of this

22   paragraph set forth argument, speculation and conclusions to which no response is required. To

23   the extent this paragraph includes any additional allegations to which a response is required,

24   Google denies them.

25             203.   Google denies the allegations of this paragraph. In particular, Google denies that it

26   has acquired, disclosed or used any Space Data trade secrets or that it has used any Space Data

27   confidential or proprietary information in any way in connection with Project Loon.

28
                                                      35
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 37 of 99


 1             204.   Google denies the allegations of this paragraph. In particular, Google denies that it

 2   has acquired, disclosed or used any Space Data trade secrets or that it has used any Space Data

 3   confidential or proprietary information in any way in connection with Project Loon.

 4             205.   Google denies the allegations of this paragraph. In particular, Google denies that it

 5   has acquired, disclosed or used any Space Data trade secrets or that it has used any Space Data

 6   confidential or proprietary information in any way in connection with Project Loon.

 7             K.     Google’s Project Loon
 8             206.   Google denies the allegations of this paragraph.

 9             207.   Google admits the allegations of this paragraph.

10             208.   Google admits the allegations of this paragraph.

11             209.   Google admits that a role of the Rapid Evaluation Team is to quickly vet the

12   viability of proposed research projects. The remaining allegations of this paragraph set forth

13   argument, speculation and conclusions to which no response is required. To the extent this

14   paragraph includes any additional allegations to which a response is required, Google denies

15   them.

16             210.   Google admits that Mike Cassidy made the statement quoted in this paragraph.

17   Google denies that the quoted language included the words in brackets, as appears in this

18   paragraph. Google denies that Space Data is using the quoted language in context or that the

19   implication is the one that Space Data intends to draw from it. This paragraph also includes

20   argument, speculation and conclusions to which no response is required, but to the extent a

21   response is required, Google denies the allegations.

22             211.   Google admits that Richard DeVaul reported to Astro Teller when Mr. DeVaul

23   joined X. Google denies remaining the allegations of this paragraph.

24             212.   Google denies the allegations of this paragraph.

25             213.   Google denies the allegations of this paragraph.

26             214.   Google denies the allegations of this paragraph.

27             215.   Google denies the allegations of this paragraph.

28
                                                      36
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 38 of 99


 1             216.   Google admits that DeVaul and others at Google developed techniques for

 2   controlling the direction of travel of a balloon through adjustments to the balloon’s altitude.

 3   Google denies the other factual allegations of this paragraph. The remaining allegations of this

 4   paragraph set forth argument, speculation and conclusions to which no response is required. To

 5   the extent this paragraph includes any additional allegations to which a response is required,

 6   Google denies them.

 7             217.   Google admits the allegations of this paragraph.

 8             218.   Google admits the allegations of this paragraph.

 9             219.   Google is without knowledge or information sufficient to form a belief as to the

10   truth of the factual allegations of this paragraph concerning the subject matter of the photograph

11   reproduced in this paragraph, and on that basis denies them. The remaining allegations of this

12   paragraph set forth argument, speculation and conclusions to which no response is required. To

13   the extent this paragraph includes any additional allegations to which a response is required,

14   Google denies them.

15             220.   Google admits the allegations of this paragraph.

16             221.   The allegations of this paragraph set forth argument, speculation, and conclusions

17   to which no response is required. To the extent this paragraph includes any allegations to which a

18   response is required, Google denies them.

19             222.   Google admits that between August and December 2011, DeVaul and others

20   working with him continued to launch balloons. The remaining allegations of this paragraph set

21   forth argument, speculation and conclusions to which no response is required. To the extent this

22   paragraph includes any additional allegations to which a response is required, Google denies

23   them.

24             223.   Google admits that it has marked Project Loon balloon payloads with the language

25   quoted in this paragraph. Google denies that the quoted language included the words in brackets,

26   as appears in this paragraph. The remaining allegations of this paragraph set forth argument,

27   speculation and conclusions to which no response is required. To the extent this paragraph

28   includes any additional allegations to which a response is required, Google denies them.
                                                      37
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 39 of 99


 1             224.   Google admits that from 2011 through June 2016, it launched and landed nearly a

 2   thousand Loon balloons. Google further admits that it has accumulated many thousands of hours

 3   of flight time, collecting wind data, and that it has refined its balloon-related technology. Google

 4   is without knowledge or information sufficient to form a belief as to the truth of the factual

 5   allegations of this paragraph concerning whether it has accumulated hundreds of thousands of

 6   hours of flight time, and on that basis denies them. The remaining allegations of this paragraph

 7   set forth argument, speculation and conclusions to which no response is required. To the extent

 8   this paragraph includes any additional allegations to which a response is required, Google denies

 9   them.

10             225.   Google admits that it had its first publicly announced balloon launch in New

11   Zealand in June 2013. The remaining allegations of this paragraph set forth argument,

12   speculation and conclusions to which no response is required. To the extent this paragraph

13   includes any additional allegations to which a response is required, Google denies them.

14             226.   Google admits that in January 2012, it filed the first patent application related to its

15   Project Loon research and development work, and that Google has since filed more than 100

16   patent applications related to that work. Google denies the other factual allegations of this

17   paragraph. The remaining allegations of this paragraph set forth argument, speculation and

18   conclusions to which no response is required. To the extent this paragraph includes any

19   additional allegations to which a response is required, Google denies them.

20             227.   Google admits that over time it has refined Project Loon’s technology. Google

21   admits that it now purchases balloons from Raven Aerospace. Google is without knowledge or

22   information sufficient to form a belief as to the truth of the other factual allegations of this

23   paragraph, and on that basis denies them. The remaining allegations of this paragraph set forth

24   argument and legal conclusions to which no response is required. To the extent this paragraph

25   includes any additional allegations to which a response is required, Google denies them.

26             228.   Google admits allegations of this paragraph.

27             229.   Google admits that its balloons are made of polyethylene. Google admits that its

28   balloons have at least two mechanisms for terminating balloon flight and a parachute connected
                                                        38
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 40 of 99


 1   to the balloon payload. Google denies that the mechanisms for terminating balloon flight are as

 2   “described below.” Google is without knowledge or information sufficient to form a belief as to

 3   the truth of the factual allegations of this paragraph concerning why Space Data may or may not

 4   have chosen to use polyethylene balloons, and on that basis denies them. Google denies the other

 5   factual allegations of this paragraph. The remaining allegations of this paragraph set forth

 6   argument and legal conclusions to which no response is required. To the extent this paragraph

 7   includes any additional allegations to which a response is required, Google denies them.

 8             230.   Google admits the allegations of this paragraph.

 9             231.   Google admits that it currently launches balloons from Winnemucca, Nevada and

10   Puerto Rico. Google denies the remaining allegations of this paragraph.

11             232.   Google admits that its balloons are made in the United States, that Google

12   generally controls its balloons from Mountain View, California, and that Google controls its

13   balloons using, in part, Google hardware and software resident in Mountain View, California.

14   Google denies that its balloons have always been controlled from Mountain View, California or

15   that they are controlled entirely using Google hardware and software resident in Mountain View,

16   California. Google denies the other factual allegations of this paragraph. The remaining

17   allegations of this paragraph set forth argument and legal conclusions to which no response is

18   required. To the extent this paragraph includes any additional allegations to which a response is

19   required, Google denies them.

20             233.   Google admits the allegations of this paragraph.

21             234.   Google admits that the cited Google website included the image reproduced in this

22   paragraph. Google denies that Space Data is using the image in context or that the implication is

23   the one that Space Data intends to draw from it. The remaining allegations of this paragraph set

24   forth argument, speculation and conclusions to which no response is required. To the extent this

25   paragraph includes any additional allegations to which a response is required, Google denies

26   them.

27             235.   Google admits that the ability to control the direction of travel of Project Loon

28   balloons is important to the success of the project. The remaining allegations of this paragraph
                                                       39
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 41 of 99


 1   set forth argument, speculation and conclusions to which no response is required. To the extent

 2   this paragraph includes any additional allegations to which a response is required, Google denies

 3   them.

 4             236.   Google is without knowledge or information sufficient to form a belief as to the

 5   truth of the allegations of this paragraph, and on that basis denies them.

 6             237.   Google admits that the cited Google website included the image reproduced in this

 7   paragraph. Google denies that Space Data is using the image in context or that the implication is

 8   the one that Space Data intends to draw from it. Google denies that Project Loon presently

 9   operates as summarily described in the reproduced image. The remaining allegations of this

10   paragraph set forth argument, speculation and conclusions to which no response is required. To

11   the extent this paragraph includes any additional allegations to which a response is required,

12   Google denies them.

13             238.   Google admits that Richard DeVaul made the statement quoted in this paragraph

14   in the video cited in this paragraph. Google denies that Space Data is using the quoted language

15   in context or that the implication is the one that Space Data intends to draw from it. Google

16   denies any remaining allegations of this paragraph.

17             239.   Google admits that Baris Erkmen made the statement quoted in this paragraph in

18   the video cited in this paragraph. Google denies that Space Data is using the quoted language in

19   context or that the implication is the one that Space Data intends to draw from it. Google denies

20   any remaining allegations of this paragraph.

21             240.   Google admits that Mr. Erkmen made the statement quoted in this paragraph in the

22   blog post cited in this paragraph. Google denies that Space Data is using the quoted language in

23   context or that the implication is the one that Space Data intends to draw from it. Google denies

24   the other factual allegations of this paragraph. The remaining allegations of this paragraph set

25   forth argument, speculation and conclusions to which no response is required. To the extent this

26   paragraph includes any additional allegations to which a response is required, Google denies

27   them.

28
                                                      40
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 42 of 99


 1             241.   Google admits that Astro Teller made the statement quoted in this paragraph in the

 2   video cited in this paragraph. Google denies that Space Data is using the quoted language in

 3   context or that the implication is the one that Space Data intends to draw from it. The remaining

 4   allegations of this paragraph set forth argument, speculation and conclusions to which no

 5   response is required. To the extent this paragraph includes any additional allegations to which a

 6   response is required, Google denies them.

 7             242.   Google admits that Mr. Cassidy made the statement quoted in this paragraph in the

 8   video cited in this paragraph. Google denies that Space Data is using the quoted language in

 9   context or that the implication is the one that Space Data intends to draw from it. The remaining

10   allegations of this paragraph set forth argument, speculation and conclusions to which no

11   response is required. To the extent this paragraph includes any additional allegations to which a

12   response is required, Google denies them.

13             243.   Google admits that the cited Google website included the “Loon: general

14   anatomy” image reproduced in this paragraph. Google denies that Space Data is using the image

15   in context or that the implication is the one that Space Data intends to draw from it. Google

16   denies that Project Loon presently operates as summarily described in the reproduced image.

17   Google admits that the images of balloons included in this paragraph are of Project Loon

18   balloons. The remaining allegations of this paragraph set forth argument, speculation and

19   conclusions to which no response is required. To the extent this paragraph includes any

20   additional allegations to which a response is required, Google denies them.

21             244.   Google admits that Larry Page visited Space Data’s facility. Google admits that

22   Mr. Page made the statement quoted in this paragraph in the video cited in this paragraph.

23   Google denies that Space Data is using the quoted language in context or that the implication is

24   the one that Space Data intends to draw from it. Google denies the other factual allegations of

25   this paragraph. The remaining allegations of this paragraph set forth argument, speculation and

26   conclusions to which no response is required. To the extent this paragraph includes any

27   additional allegations to which a response is required, Google denies them.

28
                                                     41
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 43 of 99


 1             245.   The allegations of this paragraph set forth argument, speculation and conclusions

 2   to which no response is required. To the extent this paragraph includes any allegations to which a

 3   response is required, Google denies them.

 4             246.   Google admits that the language quoted in this paragraph appears in the video

 5   cited in this paragraph. Google denies that Space Data is using the quoted language in context or

 6   that the implication is the one that Space Data intends to draw from it. Google denies the other

 7   factual allegations of this paragraph. The remaining allegations of this paragraph set forth

 8   argument, speculation and conclusions to which no response is required. To the extent this

 9   paragraph includes any additional allegations to which a response is required, Google denies

10   them.

11             247.   Google denies the allegations of this paragraph.

12             248.   Google admits that the language quoted and images reproduced in this paragraph

13   are included in the blog post cited in this paragraph. Google denies that the quoted language

14   placed emphasis on any words or included the “***”, as appears in this paragraph. Google denies

15   that Space Data is using the quoted language in context or that the implication is the one that

16   Space Data intends to draw from it. The remaining allegations of this paragraph set forth

17   argument, speculation and conclusions to which no response is required. To the extent this

18   paragraph includes any additional allegations to which a response is required, Google denies

19   them.

20             249.   Google denies the factual allegations of this paragraph. The remaining allegations

21   of this paragraph set forth argument, speculation and conclusions to which no response is

22   required. To the extent this paragraph includes any additional allegations to which a response is

23   required, Google denies them.

24             L.     Google Zealously Patens Every Aspect of Project Loon
25             250.   Google admits that it has applied for and obtained patents in connection with

26   Project Loon’s research and development work. Google denies the remaining factual allegations

27   of this paragraph. The remaining allegations of this paragraph set forth argument, speculation

28
                                                      42
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 44 of 99


 1   and conclusions to which no response is required. To the extent this paragraph includes any

 2   additional allegations to which a response is required, Google denies them.

 3             251.   The allegations of this paragraph set forth argument, speculation and conclusions

 4   to which no response is required. To the extent this paragraph includes any allegations to which a

 5   response is required, Google denies them.

 6             252.   Google admits that it is the owner by assignment of the cited United States patent.

 7   Google admits that the cited patent includes the quoted language. Google denies that the quoted

 8   language placed emphasis on any words or included the ellipses or words in brackets, as appears

 9   in this paragraph. Google denies that Space Data is using the quoted language in context or that

10   the implication is the one that Space Data intends to draw from it. The remaining allegations of

11   this paragraph set forth argument, speculation and conclusions to which no response is required.

12   To the extent this paragraph includes any additional allegations to which a response is required,

13   Google denies them.

14             253.   Google admits that the patent cited in this paragraph includes the quoted language.

15   Google denies that the quoted language included the ellipses or words in brackets, as appears in

16   this paragraph. Google denies that Space Data is using the quoted language in context or that the

17   implication is the one that Space Data intends to draw from it. The remaining allegations of this

18   paragraph set forth argument, speculation and conclusions to which no response is required. To

19   the extent this paragraph includes any additional allegations to which a response is required,

20   Google denies them.

21             254.   Google denies the factual allegations of this paragraph. The remaining allegations

22   of this paragraph set forth argument, speculation and conclusions to which no response is

23   required. To the extent this paragraph includes any additional allegations to which a response is

24   required, Google denies them.

25             255.   Google is without knowledge or information sufficient to form a belief as to the

26   truth of the factual allegations of this paragraph concerning what question Minnie Ingersoll may

27   have asked during the visit to Space Data’s facilities or what books she may have been shown in

28   response to that question, and therefore denies them. Google denies the other factual allegations
                                                      43
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 45 of 99


 1   of this paragraph. The remaining allegations of this paragraph set forth argument, speculation

 2   and conclusions to which no response is required. To the extent this paragraph includes any

 3   additional allegations to which a response is required, Google denies them.

 4             256.   Google admits that it is the owner by assignment of the cited United States patent.

 5   The remaining allegations of this paragraph set forth argument, speculation and conclusions to

 6   which no response is required. To the extent this paragraph includes any additional allegations to

 7   which a response is required, Google denies them.

 8             257.   Google denies the factual allegations of this paragraph. The remaining allegations

 9   of this paragraph set forth argument, speculation and conclusions to which no response is

10   required. To the extent this paragraph includes any additional allegations to which a response is

11   required, Google denies them.

12             258.   Google admits that it is the owner by assignment of the cited United States patent.

13   The remaining allegations of this paragraph set forth argument, speculation and conclusions to

14   which no response is required. To the extent this paragraph includes any additional allegations to

15   which a response is required, Google denies them.

16             259.   Google admits that it is the owner by assignment of the cited United States patent.

17   The remaining allegations of this paragraph set forth argument, speculation and conclusions to

18   which no response is required. To the extent this paragraph includes any additional allegations to

19   which a response is required, Google denies them.

20             260.   Google admits that it is the owner by assignment of the cited United States patent.

21   Google is without knowledge or information sufficient to form a belief as to the truth of the

22   factual allegations of this paragraph concerning what coffee table book in Space Data’s lobby

23   may have been passed around during Google’s visit to Space Data’s facilities or what illustrations

24   that book may have contained. The remaining allegations of this paragraph set forth argument,

25   speculation and conclusions to which no response is required. To the extent this paragraph

26   includes any additional allegations to which a response is required, Google denies them.

27             261.   Google admits that it is the owner by assignment of the cited United States patent.

28   The remaining allegations of this paragraph set forth argument, speculation and conclusions to
                                                      44
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 46 of 99


 1   which no response is required. To the extent this paragraph includes any additional allegations to

 2   which a response is required, Google denies them.

 3             262.   Google admits that it is the owner by assignment of the cited United States patent.

 4   The remaining allegations of this paragraph set forth argument, speculation and conclusions to

 5   which no response is required. To the extent this paragraph includes any additional allegations to

 6   which a response is required, Google denies them.

 7             263.   Google admits that it is the owner by assignment of the cited United States patent.

 8   The remaining allegations of this paragraph set forth argument, speculation and conclusions to

 9   which no response is required. To the extent this paragraph includes any additional allegations to

10   which a response is required, Google denies them.

11             264.   Google admits that it is the owner by assignment of the cited United States patent.

12   The remaining allegations of this paragraph set forth argument, speculation and conclusions to

13   which no response is required. To the extent this paragraph includes any additional allegations to

14   which a response is required, Google denies them.

15             265.   Google admits that since January 9, 2012, it has filed at least 102 Project Loon-

16   related patent applications that have subsequently been published, and that many of those

17   applications have matured into issued patents. Google admits that Google filed non-publication

18   requests with respect to the Project Loon-related patent applications it filed in January 2012.

19   Google further admits that there are non-published Google Loon patent applications pending.

20   The remaining allegations of this paragraph set forth argument, speculation and conclusions to

21   which no response is required. To the extent this paragraph includes any additional allegations to

22   which a response is required, Google denies them.

23             M.     The Interference: Google’s Copycat Claim Now Belong to Space Data
24             266.   Google denies the factual allegations of this paragraph. The remaining allegations

25   of this paragraph set forth argument, speculation and conclusions to which no response is

26   required. To the extent this paragraph includes any additional allegations to which a response is

27   required, Google denies them.

28
                                                      45
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 47 of 99


 1             267.   Google admits that it filed a patent application on January 9, 2012 with the title

 2   quoted in this paragraph. Google admits it also filed a non-publication request. The remaining

 3   allegations of this paragraph set forth argument, speculation and conclusions to which no

 4   response is required. To the extent this paragraph includes any additional allegations to which a

 5   response is required, Google denies them.

 6             268.   Google admits the allegations of this paragraph.

 7             269.   Google admits that the background section of the specification of the ’678 patent

 8   states: “However, there are many areas of the world where data connectivity is still unavailable,

 9   or if available, is unreliable and/or costly. Accordingly, additional network infrastructure is

10   desirable.” Google admits that the same or similar language appears in other Project Loon-related

11   Google patents. Google denies that Space Data is using the quoted language in context or that the

12   implication is the one that Space Data intends to draw from it. The remaining allegations of this

13   paragraph set forth argument, speculation and conclusions to which no response is required. To

14   the extent this paragraph includes any additional allegations to which a response is required,

15   Google denies them.

16             270.   Google admits that the ’678 patent contains the language quoted in this paragraph.

17   Google denies that the quoted language placed emphasis on any words or included the ellipses, as

18   appears in this paragraph. Google denies that Space Data is using the quoted language in context

19   or that the implication is the one that Space Data intends to draw from it. The remaining

20   allegations of this paragraph set forth argument and legal conclusions to which no response is

21   required. To the extent this paragraph includes any additional allegations to which a response is

22   required, Google denies them.

23             271.   The allegations of this paragraph set forth argument and legal conclusions to

24   which no response is required. To the extent this paragraph includes any allegations to which a

25   response is required, Google denies them.

26             272.   The allegations of this paragraph set forth argument and legal conclusions to

27   which no response is required. To the extent this paragraph includes any allegations to which a

28   response is required, Google denies them.
                                                       46
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 48 of 99


 1             273.   Google denies the factual allegations of this paragraph. The remaining allegations

 2   of this paragraph set forth argument and legal conclusions to which no response is required. To

 3   the extent this paragraph includes any additional allegations to which a response is required,

 4   Google denies them.

 5             274.   Google admits that Space Data filed an interference with the Patent Trial and

 6   Appeal Board (“PTAB”) on June 1, 2016. The remaining allegations of this paragraph set forth

 7   argument and legal conclusions to which no response is required. To the extent this paragraph

 8   includes any additional allegations to which a response is required, Google denies them.

 9             275.   Google admits that it elected not to contest the interference. The remaining

10   allegations of this paragraph set forth argument and legal conclusions to which no response is

11   required. To the extent this paragraph includes any additional allegations to which a response is

12   required, Google denies them.

13             276.   Google admits on August 31, 2016, the PTAB issued a ruling in Space Data’s

14   favor, and that on December 22, 2016, a final judgment was issued. Google denies that “the

15   Google application and Google claims went back to the PTO to be assigned to Space Data.” To

16   the contrary, Google still owns the ’678 patent, including the underlying specification and various

17   claims that were not awarded to Space Data as a result of the interference action. Moreover, no

18   claims were ever “assigned” by the Patent and Trademark Office (“PTO”) from Google to Space

19   Data, as reflected in the publicly available assignment records at the PTO. The remaining

20   allegations of this paragraph set forth argument and legal conclusions to which no response is

21   required. To the extent this paragraph includes any additional allegations to which a response is

22   required, Google denies them.

23             277.   Google admits that the PTO issued a Notice of Allowance with respect to what is

24   now United States Patent No. 9,678,193 on April 12, 2017, and that the patent issued to Space

25   Data on June 13, 2017. The remaining allegations of this paragraph set forth argument and legal

26   conclusions to which no response is required. To the extent this paragraph includes any

27   additional allegations to which a response is required, Google denies them.

28
                                                      47
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 49 of 99


 1             278.   Google denies the factual allegations of this paragraph. The remaining allegations

 2   of this paragraph set forth argument and legal conclusions to which no response is required. To

 3   the extent this paragraph includes any additional allegations to which a response is required,

 4   Google denies them.

 5                                                  COUNT I
 6              (Infringement of United States Patent No. 6,628,941 Against all Defendants)
 7             279.   Google incorporates by reference its responses to the allegations of paragraphs 1 to
 8   278 above as its response to this paragraph.
 9             280.   Google admits that the ’941 patent, on its face, bears the title quoted in this
10   paragraph and an issuance date of September 30, 2003. Google admits that what appears to be a
11   copy of the ’941 patent is attached to the Complaint as Exhibit B. Google denies that the ’941
12   patent was duly and legally issued. Google denies any remaining allegations of this paragraph.
13             281.   Google is without knowledge or information sufficient to form a belief as to the
14   truth of the allegations of this paragraph, and therefore denies them.
15             282.   Google admits that the cited website included the language quoted in this
16   paragraph. Google denies that Space Data is using the quoted language in context or that the
17   implication is the one that Space Data intends to draw from it. Google denies the remaining
18   allegations of this paragraph, and specifically denies that Google has infringed, directly or
19   indirectly, or is liable for infringement of any valid and enforceable claim of the ’941 patent.
20             283.   Google admits that the cited website included the language quoted in this
21   paragraph. Google denies that Space Data is using the quoted language in context or that the
22   implication is the one that Space Data intends to draw from it. Google denies any remaining
23   allegations of this paragraph.
24             284.   Google admits that the cited website included the images reproduced in this
25   paragraph. Google denies that Space Data is using the images or their contents in context or that
26   the implication is the one that Space Data intends to draw from it. Google denies any other
27   factual allegations of this paragraph. The remaining allegations of this paragraph set forth
28
                                                       48
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 50 of 99


 1   argument and legal conclusions to which no response is required. To the extent this paragraph

 2   includes any additional allegations to which a response is required, Google denies them.

 3             285.   Google admits that the cited website included the image reproduced in this

 4   paragraph. Google denies that Space Data is using the image or its contents in context or that the

 5   implication is the one that Space Data intends to draw from it. Google denies any other factual

 6   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and

 7   legal conclusions to which no response is required. To the extent this paragraph includes any

 8   additional allegations to which a response is required, Google denies them.

 9             286.   Google admits that the cited website included the images reproduced in this

10   paragraph. Google denies that Space Data is using the images or their contents in context or that

11   the implication is the one that Space Data intends to draw from it. Google denies any other

12   factual allegations of this paragraph. The remaining allegations of this paragraph set forth

13   argument and legal conclusions to which no response is required. To the extent this paragraph

14   includes any additional allegations to which a response is required, Google denies them.

15             287.   Google admits that the cited website included the images reproduced in this

16   paragraph. Google denies that Space Data is using the images or their contents in context or that

17   the implication is the one that Space Data intends to draw from it. Google denies any other

18   factual allegations of this paragraph. The remaining allegations of this paragraph set forth

19   argument and legal conclusions to which no response is required. To the extent this paragraph

20   includes any additional allegations to which a response is required, Google denies them.

21             288.   Google admits that the cited google.com website included the second image

22   reproduced in this paragraph, that Mike Cassidy is pictured in the first image reproduced in this

23   paragraph, and that Mr. Cassidy made the statement excerpted in this paragraph in the video cited

24   in this paragraph. Google denies that Space Data is using the images or their contents or the

25   quoted language in context or that the implication is the one that Space Data intends to draw from

26   it. Google denies any other factual allegations of this paragraph. The remaining allegations of

27   this paragraph set forth argument and legal conclusions to which no response is required. To the

28
                                                     49
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 51 of 99


 1   extent this paragraph includes any additional allegations to which a response is required, Google

 2   denies them.

 3             289.   Google admits that the cited website included the images reproduced in this

 4   paragraph. Google denies that Space Data is using the images or their contents in context or that

 5   the implication is the one that Space Data intends to draw from it. Google denies any other

 6   factual allegations of this paragraph. The remaining allegations of this paragraph set forth

 7   argument and legal conclusions to which no response is required. To the extent this paragraph

 8   includes any additional allegations to which a response is required, Google denies them.

 9             290.   Google admits that the cited websites included the images and text reproduced in

10   this paragraph. Google denies that Space Data is using the images or their contents or the quoted

11   language in context or that the implication is the one that Space Data intends to draw from it.

12   Google denies any other factual allegations of this paragraph. The remaining allegations of this

13   paragraph set forth argument and legal conclusions to which no response is required. To the

14   extent this paragraph includes any additional allegations to which a response is required, Google

15   denies them.

16             291.   Google denies the allegations of this paragraph, and specifically denies that

17   Google has infringed, directly or indirectly, or is liable for infringement of any valid and

18   enforceable claim of the ’941 patent.

19             292.   Google admits that Space Data sent Google presentation slide decks that noted in

20   passing that Space Data had patents granted. Google denies that Space Data sent these materials

21   in September 2007. Google admits that Google representatives visited Space Data’s facilities on

22   February 15, 2008 and that they participated in launching two balloons during the visit. Google

23   admits that in February 2012, the applicants for the ’678 patent submitted an information

24   disclosure statement listing, among many other references, the ’941 patent. Google denies the

25   remaining allegations of this paragraph, and specifically denies that it has infringed, directly or

26   indirectly, or is liable for infringement of any valid and enforceable claim of the ’941 patent or

27   that it has done so willfully, intentionally, or in subjective bad faith.

28             293.   Google denies the allegations of this paragraph.
                                                       50
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 52 of 99


 1             294.   Google denies the allegations of this paragraph.

 2             295.   Google denies the allegations of this paragraph.

 3             296.   Google denies the allegations of this paragraph.

 4                                                 COUNT II
 5                            (Misappropriation of Trade Secrets Pursuant to
 6                         18 U.S.C. §§ 1836(b) and 1837 Against All Defendants)
 7             297.   Google incorporates by reference its responses to the allegations of paragraphs 1 to
 8   278 above as its response to this paragraph.
 9             298.   Google is without knowledge or information sufficient to form a belief as to the
10   truth of the factual allegations of this paragraph concerning the details of certain of Space Data’s
11   purported security measures. Google denies that Space Data has undertaken reasonable measures
12   to keep secret its proprietary confidential information. Google denies that Space Data disclosed
13   any trade secrets to Google or that it did so in a manner compliant with the NDA. Google denies
14   the allegations of this paragraph.
15             299.   Google denies the allegations of this paragraph.
16             300.   Google denies the allegations of this paragraph, and specifically denies that it has
17   misappropriated any Space Data trade secret.
18             301.   Google is without knowledge or information sufficient to form a belief as to the
19   truth of the factual allegations of this paragraph concerning whether and when Space Data has
20   deployed on balloons or their functionality, and therefore denies them. Google denies the
21   remaining allegations of this paragraph.
22             302.   Defendants admit that they are organized under the laws of the state of Delaware.
23   Google denies the remaining allegations of this paragraph.
24             303.   Google denies the allegations of this paragraph.
25             304.   Google denies the allegations of this paragraph.
26             305.   Google denies the allegations of this paragraph.
27

28
                                                       51
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 53 of 99


 1                                                COUNT III
 2                       (Misappropriation of Trade Secret Pursuant to California

 3                            Civil Code § 3426, et seq. Against All Defendants)

 4             306.   Google incorporates by reference its responses to the allegations of paragraphs 1 to

 5   278 above as its response to this paragraph.

 6             307.   Google is without knowledge or information sufficient to form a belief as to the

 7   truth of the factual allegations of this paragraph concerning the details of certain of Space Data’s

 8   purported security measures. Google denies that Space Data has undertaken reasonable measures

 9   to keep secret its proprietary confidential information. Google denies that Space Data disclosed

10   any trade secrets to Google or that it did so in a manner compliant with the NDA. Google denies

11   the allegations of this paragraph.

12             308.   Google denies the allegations of this paragraph.

13             309.   Google denies the allegations of this paragraph, and specifically denies that it has

14   misappropriated any Space Data trade secret.

15             310.   Google denies the allegations of this paragraph.

16             311.   Google denies the allegations of this paragraph.

17             312.   Google denies the allegations of this paragraph.

18                                                COUNT IV
19                         (Breach of Written Contract Against All Defendants)
20             313.   Google incorporates by reference its responses to the allegations of paragraphs 1 to
21   278 above as its response to this paragraph.
22             314.   Google admits that the Google and Space Data entered into an NDA with an
23   effective date of December 1, 2007 and that a copy of that NDA appears to be attached to the
24   Complaint as Exhibit A. Google denies any remaining allegations of this paragraph.
25             315.   Google denies the allegations of this paragraph.
26             316.   Google denies the allegations of this paragraph.
27             317.   Google denies the allegations of this paragraph.
28
                                                       52
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 54 of 99


 1             318.   Google admits that the parties’ NDA contains the snippets of language quoted in

 2   this paragraph. Google denies that Space Data is using the quoted language in context or that the

 3   implication is the one that Space Data intends to draw from it. Google denies Space Data’s

 4   characterization of the terms of the NDA. Google denies the remaining allegations of this

 5   paragraph.

 6             319.   Google admits that the parties’ NDA contains the snippets of language quoted in

 7   this paragraph. Google denies that Space Data is using the quoted language in context or that the

 8   implication is the one that Space Data intends to draw from it. Google denies Space Data’s

 9   characterization of the terms of the NDA. Google denies the remaining allegations of this

10   paragraph.

11             320.   Google denies the allegations of this paragraph.

12             321.   Google denies the allegations of this paragraph.

13                                                 COUNT V
14              (Infringement of United States Patent No. 9,632,503 Against all Defendants)
15             322.   Google incorporates by reference its responses to the allegations of paragraphs 1 to
16   278 above as its response to this paragraph.
17             323.   Google admits that the ’503 patent, on its face, bears the title quoted in this
18   paragraph and an issuance date of April 25, 2017. Google admits that what appears to be a copy
19   of the ’503 patent is attached to the Complaint as Exhibit E. Google denies that the ’503 patent
20   was duly and legally issued. Google denies any remaining allegations of this paragraph.
21             324.   Google is without knowledge or information sufficient to form a belief as to the
22   truth of the allegations of this paragraph, and therefore denies them.
23             325.   Google denies the allegations of this paragraph, and specifically denies that
24   Google has infringed, directly or indirectly, or is liable for infringement of any valid and
25   enforceable claim of the ’503 patent.
26             326.   Google admits that the cited website included the images reproduced in this
27   paragraph. Google denies that Space Data is using the images or their contents in context or that
28   the implication is the one that Space Data intends to draw from it. Google denies any other
                                                       53
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 55 of 99


 1   factual allegations of this paragraph. The remaining allegations of this paragraph set forth

 2   argument and legal conclusions to which no response is required. To the extent this paragraph

 3   includes any additional allegations to which a response is required, Google denies them.

 4             327.   Google admits that the cited website included the images reproduced in this

 5   paragraph. Google denies that Space Data is using the images or their contents in context or that

 6   the implication is the one that Space Data intends to draw from it. Google denies any other

 7   factual allegations of this paragraph. The remaining allegations of this paragraph set forth

 8   argument and legal conclusions to which no response is required. To the extent this paragraph

 9   includes any additional allegations to which a response is required, Google denies them.

10             328.   Google admits that the cited website included the image reproduced in this

11   paragraph. Google denies that the original image included the red and blue boxes appearing in

12   the image in this paragraph. Google denies that Space Data is using the image or its contents in

13   context or that the implication is the one that Space Data intends to draw from it. Google denies

14   any other factual allegations of this paragraph. The remaining allegations of this paragraph set

15   forth argument and legal conclusions to which no response is required. To the extent this

16   paragraph includes any additional allegations to which a response is required, Google denies

17   them.

18             329.   Google admits that the cited website included the image reproduced in this

19   paragraph. Google denies that the original image included the red and blue boxes appearing in

20   the image in this paragraph. Google denies that Space Data is using the image or its contents in

21   context or that the implication is the one that Space Data intends to draw from it. Google denies

22   any other factual allegations of this paragraph. The remaining allegations of this paragraph set

23   forth argument and legal conclusions to which no response is required. To the extent this

24   paragraph includes any additional allegations to which a response is required, Google denies

25   them.

26             330.   Google admits that the cited website included the image reproduced in this

27   paragraph. Google denies that the original image included the green and blue boxes or

28   underlining appearing in the image in this paragraph. Google denies that Space Data is using the
                                                     54
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 56 of 99


 1   image or its contents in context or that the implication is the one that Space Data intends to draw

 2   from it. Google denies any other factual allegations of this paragraph. The remaining allegations

 3   of this paragraph set forth argument and legal conclusions to which no response is required. To

 4   the extent this paragraph includes any additional allegations to which a response is required,

 5   Google denies them.

 6             331.   Google admits that the cited website included the image reproduced in this

 7   paragraph. Google denies that the original image included the red and blue boxes or the green

 8   circle appearing in the image in this paragraph. Google denies that Space Data is using the image

 9   or its contents in context or that the implication is the one that Space Data intends to draw from it.

10   Google denies any other factual allegations of this paragraph. The remaining allegations of this

11   paragraph set forth argument and legal conclusions to which no response is required. To the

12   extent this paragraph includes any additional allegations to which a response is required, Google

13   denies them.

14             332.   Google admits that the cited website included the images reproduced in this

15   paragraph. Google denies that Space Data is using the images or their contents in context or that

16   the implication is the one that Space Data intends to draw from it. Google denies any other

17   factual allegations of this paragraph. The remaining allegations of this paragraph set forth

18   argument and legal conclusions to which no response is required. To the extent this paragraph

19   includes any additional allegations to which a response is required, Google denies them.

20             333.   Google admits that the cited website included the image reproduced in this

21   paragraph. Google denies that Space Data is using the image or its contents in context or that the

22   implication is the one that Space Data intends to draw from it. Google denies any other factual

23   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and

24   legal conclusions to which no response is required. To the extent this paragraph includes any

25   additional allegations to which a response is required, Google denies them.

26             334.   Google admits that the cited website included the images reproduced in this

27   paragraph. Google denies that Space Data is using the images or their contents in context or that

28   the implication is the one that Space Data intends to draw from it. Google denies any other
                                                      55
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 57 of 99


 1   factual allegations of this paragraph. The remaining allegations of this paragraph set forth

 2   argument and legal conclusions to which no response is required. To the extent this paragraph

 3   includes any additional allegations to which a response is required, Google denies them.

 4             335.   Google admits that the cited website included the image reproduced in this

 5   paragraph. Google denies that Space Data is using the image or its contents in context or that the

 6   implication is the one that Space Data intends to draw from it. Google denies any other factual

 7   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and

 8   legal conclusions to which no response is required. To the extent this paragraph includes any

 9   additional allegations to which a response is required, Google denies them.

10             336.   Google admits that the cited website included the image reproduced in this

11   paragraph. Google denies that Space Data is using the image or its contents in context or that the

12   implication is the one that Space Data intends to draw from it. Google admits that the ICAO

13   Rules of the Air, Annex 2 includes the language quoted in this paragraph. Google denies that

14   Space Data is using the quoted language in context or that the implication is the one that Space

15   Data intends to draw from it. Google denies any other factual allegations of this paragraph. The

16   remaining allegations of this paragraph set forth argument and legal conclusions to which no

17   response is required. To the extent this paragraph includes any additional allegations to which a

18   response is required, Google denies them.

19             337.   Google admits that the cited website included the images reproduced in this

20   paragraph. Google denies that Space Data is using the images or their contents in context or that

21   the implication is the one that Space Data intends to draw from it. Google denies any other

22   factual allegations of this paragraph. The remaining allegations of this paragraph set forth

23   argument and legal conclusions to which no response is required. To the extent this paragraph

24   includes any additional allegations to which a response is required, Google denies them.

25             338.   Google admits that the cited website included the image reproduced in this

26   paragraph. Google denies that Space Data is using the image or its contents in context or that the

27   implication is the one that Space Data intends to draw from it. Google denies any other factual

28   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and
                                                     56
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 58 of 99


 1   legal conclusions to which no response is required. To the extent this paragraph includes any

 2   additional allegations to which a response is required, Google denies them.

 3             339.   Google admits that the cited website included the image reproduced in this

 4   paragraph. Google denies that Space Data is using the image or its contents in context or that the

 5   implication is the one that Space Data intends to draw from it. Google denies any other factual

 6   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and

 7   legal conclusions to which no response is required. To the extent this paragraph includes any

 8   additional allegations to which a response is required, Google denies them.

 9             340.   Google admits that the cited website included the image reproduced in this

10   paragraph. Google denies that Space Data is using the image or its contents in context or that the

11   implication is the one that Space Data intends to draw from it. Google denies any other factual

12   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and

13   legal conclusions to which no response is required. To the extent this paragraph includes any

14   additional allegations to which a response is required, Google denies them.

15             341.   Google admits that the cited website included the image reproduced in this

16   paragraph. Google denies that Space Data is using the image or its contents in context or that the

17   implication is the one that Space Data intends to draw from it. Google admits that the ICAO

18   Rules of the Air, Annex 2 includes the language quoted in this paragraph. Google denies that

19   Space Data is using the quoted language in context or that the implication is the one that Space

20   Data intends to draw from it. Google denies any other factual allegations of this paragraph. The

21   remaining allegations of this paragraph set forth argument and legal conclusions to which no

22   response is required. To the extent this paragraph includes any additional allegations to which a

23   response is required, Google denies them.

24             342.   Google admits that the cited website included the image reproduced in this

25   paragraph. Google denies that Space Data is using the image or its contents in context or that the

26   implication is the one that Space Data intends to draw from it. Google admits that the ICAO

27   Rules of the Air, Annex 2 includes the language quoted in this paragraph. Google denies that

28   Space Data is using the quoted language in context or that the implication is the one that Space
                                                     57
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 59 of 99


 1   Data intends to draw from it. Google denies any other factual allegations of this paragraph. The

 2   remaining allegations of this paragraph set forth argument and legal conclusions to which no

 3   response is required. To the extent this paragraph includes any additional allegations to which a

 4   response is required, Google denies them.

 5             343.   Google denies the allegations of this paragraph, and specifically denies that

 6   Google has infringed, directly or indirectly, or is liable for infringement of any valid and

 7   enforceable claim of the ’503 patent.

 8             344.   Google admits that on April 7, 2017, Space Data’s litigation counsel in this action

 9   sent an email to Google’s litigation counsel in this action stating “the 020 app has issued and we

10   will have it in hand in two weeks. We will add this patent to case. Will goog stipulate or do we

11   need to file for leave?” Google admits that on April 25, 2017, Space Data’s litigation counsel in

12   this action sent an email to Google’s litigation counsel in this action stating that the ’503 patent

13   had issued. Google denies the remaining allegations of this paragraph.

14             345.   Google admits that Space Data sent Google presentation slide decks that noted in

15   passing that Space Data had patents granted. Google denies that Space Data sent these materials

16   in September 2007. Google admits that Google representatives visited Space Data’s facilities on

17   February 15, 2008 and that they participated in launching two balloons during the visit. Google

18   denies the remaining allegations of this paragraph.

19             346.   Google admits that on April 12, 2007, Space Data’s litigation counsel in this action

20   emailed Google’s litigation counsel in this action the materials listed in this paragraph. Google

21   admits that the claims of the ’503 patent did not change during prosecution. Google denies the

22   remaining allegations of this paragraph.

23             347.   Google denies the allegations of this paragraph, and specifically denies that it has

24   infringed, directly or indirectly, or is liable for infringement of any valid and enforceable claim of

25   the ’503 patent or that it has done so willfully or intentionally.

26             348.   Google denies the allegations of this paragraph.

27             349.   Google denies the allegations of this paragraph.

28             350.   Google denies the allegations of this paragraph.
                                                       58
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 60 of 99


 1             351.   Google denies the allegations of this paragraph.

 2                                                 COUNT VI
 3              (Infringement of United States Patent No. 9,643,706 Against all Defendants)
 4             352.   Google incorporates by reference its responses to the allegations of paragraphs 1 to
 5   278 above as its response to this paragraph.
 6             353.   Google admits that the ’706 patent, on its face, bears the title quoted in this
 7   paragraph and an issuance date of May 9, 2017. Google also admits that on August 14, 2018, the
 8   PTO issued a Certificate of Correction removing Bruce Alan Barkley from the list of named-inventors
 9   on the Title Page of the ’706 Patent. And Google admits that what appears to be a copy of the ’706
10   patent and the August 14, 2018 Certificate of Correction are attached to the Complaint as Exhibit
11   F. Google denies that the ’706 was duly and legally issued. Google denies any remaining
12   allegations of this paragraph.
13             354.   Google is without knowledge or information sufficient to form a belief as to the
14   truth of the allegations of this paragraph, and therefore denies them.
15             355.   Google denies the allegations of this paragraph, and specifically denies that
16   Google has infringed, directly or indirectly, or is liable for infringement of any valid and
17   enforceable claim of the ’706 patent.
18             356.   Google admits that the cited website included the images reproduced in this
19   paragraph. Google denies that the original image included the greenish circle around the balloon
20   or the yellow triangle in the second image in this paragraph. Google denies that Space Data is
21   using the images or their contents in context or that the implication is the one that Space Data
22   intends to draw from it. Google denies any other factual allegations of this paragraph. The
23   remaining allegations of this paragraph set forth argument and legal conclusions to which no
24   response is required. To the extent this paragraph includes any additional allegations to which a
25   response is required, Google denies them.
26             357.   Google admits that the cited website included the image reproduced in this
27   paragraph. Google denies that Space Data is using the image or its contents in context or that the
28   implication is the one that Space Data intends to draw from it. Google denies any other factual
                                                       59
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 61 of 99


 1   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and

 2   legal conclusions to which no response is required. To the extent this paragraph includes any

 3   additional allegations to which a response is required, Google denies them.

 4             358.   Google admits that the cited website included the image reproduced in this

 5   paragraph. Google denies that the original image included the green and blue boxes or

 6   underlining appearing in the image in this paragraph. Google denies that Space Data is using the

 7   image or its contents in context or that the implication is the one that Space Data intends to draw

 8   from it. Google denies any other factual allegations of this paragraph. The remaining allegations

 9   of this paragraph set forth argument and legal conclusions to which no response is required. To

10   the extent this paragraph includes any additional allegations to which a response is required,

11   Google denies them.

12             359.   Google admits that the cited website included the image reproduced in this

13   paragraph. Google denies that the original image included the red and blue boxes or the green

14   circle appearing in the image in this paragraph. Google denies that Space Data is using the image

15   or its contents in context or that the implication is the one that Space Data intends to draw from it.

16   Google denies any other factual allegations of this paragraph. The remaining allegations of this

17   paragraph set forth argument and legal conclusions to which no response is required. To the

18   extent this paragraph includes any additional allegations to which a response is required, Google

19   denies them.

20             360.   Google admits that the cited website included the images reproduced in this

21   paragraph. Google denies that Space Data is using the images or their contents in context or that

22   the implication is the one that Space Data intends to draw from it. Google denies any other

23   factual allegations of this paragraph. The remaining allegations of this paragraph set forth

24   argument and legal conclusions to which no response is required. To the extent this paragraph

25   includes any additional allegations to which a response is required, Google denies them.

26             361.   Google admits that the cited website included the image reproduced in this

27   paragraph. Google denies that Space Data is using the image or its contents in context or that the

28   implication is the one that Space Data intends to draw from it. Google denies any other factual
                                                      60
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 62 of 99


 1   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and

 2   legal conclusions to which no response is required. To the extent this paragraph includes any

 3   additional allegations to which a response is required, Google denies them.

 4             362.   Google admits that the cited website included the images reproduced in this

 5   paragraph. Google denies that Space Data is using the images or their contents in context or that

 6   the implication is the one that Space Data intends to draw from it. Google denies any other

 7   factual allegations of this paragraph. The remaining allegations of this paragraph set forth

 8   argument and legal conclusions to which no response is required. To the extent this paragraph

 9   includes any additional allegations to which a response is required, Google denies them.

10             363.   Google admits that the cited website included the image reproduced in this

11   paragraph. Google denies that Space Data is using the image or its contents in context or that the

12   implication is the one that Space Data intends to draw from it. Google denies any other factual

13   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and

14   legal conclusions to which no response is required. To the extent this paragraph includes any

15   additional allegations to which a response is required, Google denies them.

16             364.   Google admits that the cited website included the image reproduced in this

17   paragraph. Google denies that Space Data is using the image or its contents in context or that the

18   implication is the one that Space Data intends to draw from it. Google admits that the ICAO

19   Rules of the Air, Annex 2 includes the language quoted in this paragraph. Google denies that

20   Space Data is using the quoted language in context or that the implication is the one that Space

21   Data intends to draw from it. Google denies any other factual allegations of this paragraph. The

22   remaining allegations of this paragraph set forth argument and legal conclusions to which no

23   response is required. To the extent this paragraph includes any additional allegations to which a

24   response is required, Google denies them.

25             365.   Google admits that the cited website included the images reproduced in this

26   paragraph. Google denies that Space Data is using the images or their contents in context or that

27   the implication is the one that Space Data intends to draw from it. Google denies any other

28   factual allegations of this paragraph. The remaining allegations of this paragraph set forth
                                                     61
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 63 of 99


 1   argument and legal conclusions to which no response is required. To the extent this paragraph

 2   includes any additional allegations to which a response is required, Google denies them.

 3             366.   Google admits that the cited website included the image reproduced in this

 4   paragraph. Google denies that Space Data is using the image or its contents in context or that the

 5   implication is the one that Space Data intends to draw from it. Google denies any other factual

 6   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and

 7   legal conclusions to which no response is required. To the extent this paragraph includes any

 8   additional allegations to which a response is required, Google denies them.

 9             367.   Google admits that the cited website included the image reproduced in this

10   paragraph. Google denies that Space Data is using the image or its contents in context or that the

11   implication is the one that Space Data intends to draw from it. Google denies any other factual

12   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and

13   legal conclusions to which no response is required. To the extent this paragraph includes any

14   additional allegations to which a response is required, Google denies them.

15             368.   Google admits that the cited website included the image reproduced in this

16   paragraph. Google denies that Space Data is using the image or its contents in context or that the

17   implication is the one that Space Data intends to draw from it. Google denies any other factual

18   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and

19   legal conclusions to which no response is required. To the extent this paragraph includes any

20   additional allegations to which a response is required, Google denies them.

21             369.   Google admits that the cited website included the image reproduced in this

22   paragraph. Google denies that Space Data is using the image or its contents in context or that the

23   implication is the one that Space Data intends to draw from it. Google denies any other factual

24   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and

25   legal conclusions to which no response is required. To the extent this paragraph includes any

26   additional allegations to which a response is required, Google denies them.

27             370.   Google admits that the cited website included the image reproduced in this

28   paragraph. Google denies that Space Data is using the image or its contents in context or that the
                                                     62
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 64 of 99


 1   implication is the one that Space Data intends to draw from it. Google admits that the ICAO

 2   Rules of the Air, Annex 2 includes the language quoted in this paragraph. Google denies that

 3   Space Data is using the quoted language in context or that the implication is the one that Space

 4   Data intends to draw from it. Google denies any other factual allegations of this paragraph. The

 5   remaining allegations of this paragraph set forth argument and legal conclusions to which no

 6   response is required. To the extent this paragraph includes any additional allegations to which a

 7   response is required, Google denies them.

 8             371.   Google admits that the cited website included the image reproduced in this

 9   paragraph. Google denies that Space Data is using the image or its contents in context or that the

10   implication is the one that Space Data intends to draw from it. Google admits that the ICAO

11   Rules of the Air, Annex 2 includes the language quoted in this paragraph. Google denies that

12   Space Data is using the quoted language in context or that the implication is the one that Space

13   Data intends to draw from it. Google denies any other factual allegations of this paragraph. The

14   remaining allegations of this paragraph set forth argument and legal conclusions to which no

15   response is required. To the extent this paragraph includes any additional allegations to which a

16   response is required, Google denies them.

17             372.   Google denies the allegations of this paragraph, and specifically denies that

18   Google has infringed, directly or indirectly, or is liable for infringement of any valid and

19   enforceable claim of the ’706 patent.

20             373.   Google admits that on April 21, 2017, Space Data’s litigation counsel in this action

21   sent an email to Google’s litigation counsel in this action attaching the issue notification for the

22   ’706 patent. Google denies the remaining allegations of this paragraph.

23             374.   Google admits that Space Data sent Google presentation slide deck that noted in

24   passing Space Data had patents granted. Google denies that Space Data sent these materials in

25   September 2007. Google admits that Google representatives visited Space Data’s facilities on

26   February 15, 2008 and that they participated in launching two balloons during the visit. Google

27   denies the remaining allegations of this paragraph.

28
                                                      63
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 65 of 99


 1             375.   Google admits that Space Data’s litigation counsel in this action provided

 2   Google’s litigation counsel in this action with a copy of the file wrapper for the ’706 patent

 3   application on April 18, 2017 and, later, with a draft claim chart for the ’706 patent. Google

 4   admits that the claims of the ’706 patent did not change during prosecution. Google denies the

 5   remaining allegations of this paragraph.

 6             376.   Google denies the allegations of this paragraph, and specifically denies that it has

 7   infringed, directly or indirectly, or is liable for infringement of any valid and enforceable claim of

 8   the ’706 patent or that it has done so willfully or intentionally.

 9             377.   Google denies the allegations of this paragraph.

10             378.   Google denies the allegations of this paragraph.

11             379.   Google denies the allegations of this paragraph.

12             380.   Google denies the allegations of this paragraph.

13                                                COUNT VII
14              (Infringement of United States Patent No. 9,678,193 Against all Defendants)
15             381.   Google incorporates by reference its responses to the allegations of paragraphs 1 to
16   278 above as its response to this paragraph.
17             382.   Google admits that the ’193 patent, on its face, bears the title quoted in this
18   paragraph and an issuance date of June 13, 2017. Google also admits that on October 9, 2018, the
19   PTO issued a Certificate of Correction. For the reasons explained below in Google’s Twelfth
20   Affirmative Defense – Inequitable Conduct and Counterclaim 9: Declaratory Judgment of
21   Unenforceability of U.S. Patent No. 9,678,193, Google denies that the Certificate of Corrections
22   rectifies an administrative error in the priority chain information on the first page of the patent
23   which was inadvertently cited inconsistently. Google admits that what appears to be a copy of the
24   ’193 patent and the October 9, 2018 Certificate of Correction are attached to the Complaint as
25   Exhibit G. Google denies that the ’193 patent was duly and legally issued. Google denies any
26   remaining allegations of this paragraph.
27             383.   Google is without knowledge or information sufficient to form a belief as to the
28   truth of the allegations of this paragraph, and therefore denies them.
                                                       64
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 66 of 99


 1             384.   Google denies the allegations of this paragraph, and specifically denies that

 2   Google has infringed, directly or indirectly, or is liable for infringement of any valid and

 3   enforceable claim of the ’193 patent.

 4             385.   Google admits that the cited website included the images reproduced in this

 5   paragraph. Google denies that the original image included the red boxes appearing in the images

 6   in this paragraph. Google denies that Space Data is using the images or their contents in context

 7   or that the implication is the one that Space Data intends to draw from it. Google denies any

 8   other factual allegations of this paragraph. The remaining allegations of this paragraph set forth

 9   argument and legal conclusions to which no response is required. To the extent this paragraph

10   includes any additional allegations to which a response is required, Google denies them.

11             386.   Google admits that Dan Piponi made the statement quoted in this paragraph in the

12   video cited in this paragraph and that the video cited in this paragraph includes the image

13   reproduced in this paragraph. Google denies that Mr. Piponi’s quoted statement is complete or

14   unaltered by Space Data. Google denies that Space Data is using the image or its contents or the

15   quoted language in context or that the implication is the one that Space Data intends to draw from

16   it. Google denies any other factual allegations of this paragraph. The remaining allegations of

17   this paragraph set forth argument and legal conclusions to which no response is required. To the

18   extent this paragraph includes any additional allegations to which a response is required, Google

19   denies them.

20             387.   Google admits that the cited website included the image reproduced in this

21   paragraph. Google denies that Space Data is using the image or its contents in context or that the

22   implication is the one that Space Data intends to draw from it. Google denies any other factual

23   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and

24   legal conclusions to which no response is required. To the extent this paragraph includes any

25   additional allegations to which a response is required, Google denies them.

26             388.   Google admits that the plus.google.com post cited in this paragraph includes the

27   first image reproduced in this paragraph, that Dan Piponi made the first statement quoted in this

28   paragraph in the plus.google.com post cited in this paragraph, that the video cited in this
                                                      65
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 67 of 99


 1   paragraph includes the second image reproduced in this paragraph, and that Mr. Piponi made the

 2   second statement quoted in this paragraph in the video cited in this paragraph. Google denies that

 3   Mr. Piponi’s second quoted statement is complete or unaltered by Space Data. Google denies that

 4   Space Data is using the images or their contents or the quoted language in context or that the

 5   implication is the one that Space Data intends to draw from it. Google denies any other factual

 6   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and

 7   legal conclusions to which no response is required. To the extent this paragraph includes any

 8   additional allegations to which a response is required, Google denies them.

 9             389.   Google admits that the plus.google.com post cited in this paragraph includes the

10   language quoted in this paragraph and that the video cited in this paragraph includes the image

11   reproduced in this paragraph. Google denies that Space Data is using the image or its contents or

12   the quoted language in context or that the implication is the one that Space Data intends to draw

13   from it. Google denies any other factual allegations of this paragraph. The remaining allegations

14   of this paragraph set forth argument and legal conclusions to which no response is required. To

15   the extent this paragraph includes any additional allegations to which a response is required,

16   Google denies them.

17             390.   Google admits that the plus.google.com post cited in this paragraph includes the

18   image reproduced in this paragraph and the language quoted in this paragraph. Google denies

19   that Space Data is using the image or its contents or the quoted language in context or that the

20   implication is the one that Space Data intends to draw from it. Google denies any other factual

21   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and

22   legal conclusions to which no response is required. To the extent this paragraph includes any

23   additional allegations to which a response is required, Google denies them.

24             391.   Google admits that the plus.google.com post cited in this paragraph includes the

25   first image reproduced in this paragraph and the language quoted in this paragraph and that the

26   video cited in this paragraph includes the second image reproduced in this paragraph. Google

27   denies that Space Data is using the images or their contents or the quoted language in context or

28   that the implication is the one that Space Data intends to draw from it. Google denies any other
                                                      66
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 68 of 99


 1   factual allegations of this paragraph. The remaining allegations of this paragraph set forth

 2   argument and legal conclusions to which no response is required. To the extent this paragraph

 3   includes any additional allegations to which a response is required, Google denies them.

 4             392.   Google admits that the .pdf cited in this paragraph includes the images reproduced

 5   in this paragraph and the snippet of language quoted in this paragraph. Google denies that Space

 6   Data is using the images or their contents or the quoted language in context or that the implication

 7   is the one that Space Data intends to draw from it. Google denies any other factual allegations of

 8   this paragraph. The remaining allegations of this paragraph set forth argument and legal

 9   conclusions to which no response is required. To the extent this paragraph includes any

10   additional allegations to which a response is required, Google denies them.

11             393.   Google admits that the website cited in this paragraph includes the images

12   reproduced in this paragraph and the snippet of language quoted in this paragraph. Google denies

13   that Space Data is using the images or their contents or the quoted language in context or that the

14   implication is the one that Space Data intends to draw from it. Google denies any other factual

15   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and

16   legal conclusions to which no response is required. To the extent this paragraph includes any

17   additional allegations to which a response is required, Google denies them.

18             394.   Google admits that the video cited in this paragraph includes the images

19   reproduced in this paragraph and the first statement quoted in this paragraph and that the .pdf

20   cited in this paragraph includes the second snippet quoted in this paragraph. Google denies that

21   the language quoted is complete and unaltered by Space Data. Google denies that Space Data is

22   using the images or their contents or the quoted language in context or that the implication is the

23   one that Space Data intends to draw from it. Google denies any other factual allegations of this

24   paragraph. The remaining allegations of this paragraph set forth argument and legal conclusions

25   to which no response is required. To the extent this paragraph includes any additional allegations

26   to which a response is required, Google denies them.

27             395.   Google admits that the plus.google.com post cited in this paragraph includes the

28   first image reproduced in this paragraph, that Dan Piponi made the first statement quoted in this
                                                      67
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 69 of 99


 1   paragraph in the plus.google.com post cited in this paragraph, that the video cited in this

 2   paragraph includes the second image reproduced in this paragraph, and that Mr. Piponi made the

 3   second statement quoted in this paragraph in the video cited in this paragraph. Google denies that

 4   Mr. Piponi’s second quoted statement is complete or unaltered by Space Data. Google denies that

 5   Space Data is using the images or their contents or the quoted language in context or that the

 6   implication is the one that Space Data intends to draw from it. Google denies any other factual

 7   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and

 8   legal conclusions to which no response is required. To the extent this paragraph includes any

 9   additional allegations to which a response is required, Google denies them.

10             396.   Google admits that the plus.google.com post cited in this paragraph includes the

11   image reproduced in this paragraph and the language quoted in this paragraph. Google denies

12   that Space Data is using the image or its contents or the quoted language in context or that the

13   implication is the one that Space Data intends to draw from it. Google denies any other factual

14   allegations of this paragraph. The remaining allegations of this paragraph set forth argument and

15   legal conclusions to which no response is required. To the extent this paragraph includes any

16   additional allegations to which a response is required, Google denies them.

17             397.   Google denies the allegations of this paragraph, and specifically denies that

18   Google has infringed, directly or indirectly, or is liable for infringement of any valid and

19   enforceable claim of the ’193 patent.

20             398.   Google admits that litigation counsel for the parties discussed the pending ’193

21   patent application in an October 27, 2016 joint case management conference statement in this

22   action, and that Space Data’s litigation counsel sent Google’s litigation counsel a copy of the ’193

23   patent on June 13, 2017. Google denies the remaining allegations of this paragraph.

24             399.   Google denies the allegations of this paragraph.

25             400.   Google admits that the language of Claim 1 of the ’193 patent appeared by way of

26   an amendment to an existing claim of the application that issued as the ’193 patent, and the

27   language of Claim 1 matches a claim in the Google application that issued as the ’678 patent on

28   March 24, 2014, but Google denies that the implication is the one that Space Data intends to draw
                                                      68
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 70 of 99


 1   from it. Google admits that Google elected not to contest priority between certain claims of the

 2   ’678 patent and the application that issued as the ’193 patent. Google admits that Space Data’s

 3   litigation counsel in this action provided Google’s litigation counsel in this action with a claim

 4   chart for the ’193 patent prior to the filing of Space Data’s complaint that first asserted the ’193

 5   patent. Google admits that Space Data’s litigation counsel in this action provided Google’s

 6   litigation counsel in this action with various updates concerning the status of the prosecution of

 7   the ’193 patent. Google denies the remaining allegations of this paragraph.

 8             401.   Google denies the allegations of this paragraph, and specifically denies that it has

 9   infringed, directly or indirectly, or is liable for infringement of any valid and enforceable claim of

10   the ’706 patent or that it has done so willfully or intentionally.

11             402.   Google denies the allegations of this paragraph.

12             403.   Google denies the allegations of this paragraph.

13             404.   Google denies the allegations of this paragraph.

14             405.   Google denies the allegations of this paragraph.

15                                         PRAYER FOR RELIEF
16             These paragraphs set forth the statement of relief requested by Space Data to which no
17   response is required. Google denies any allegations contained in the Prayer for Relief to which a
18   response is required.
19             Google denies each and every allegation of Space Data’s complaint not specifically
20   admitted or otherwise responded to above. Google specifically denies that it misappropriated or
21   is liable for misappropriation of any trade secret belonging to Space Data, that it has breached or
22   is liable for breach of contract, or that it has infringed or is liable for infringement of any valid
23   and enforceable patent claims of Space Data. Google further specifically denies that Space Data
24   is entitled to any relief whatsoever of any kind against Google as a result of any act of Google or
25   any person or entity acting on behalf of Google.
26                                      AFFIRMATIVE DEFENSES
27             Google asserts the following affirmative defenses. To the extent any of the defenses, in
28   whole or in part, relates to or negates an element of Space Data’s claims, Google in no way seeks
                                                       69
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 71 of 99


 1   to relieve Space Data of its burden of proof or persuasion on that element. All defenses are pled

 2   in the alternative and do not constitute an admission of liability or that Space Data is entitled to

 3   any relief whatsoever. Google reserves any and all rights it has under the Federal Rules of Civil

 4   Procedure to assert additional defenses and/or counterclaims as additional facts are learned or

 5   present themselves during discovery or otherwise during the course of these proceedings.

 6                First Affirmative Defense – Independent Development (Counts II – IV)
 7             Google independently developed Project Loon and its business model and technology.

 8   What is now Project Loon was conceived by Richard DeVaul in 2011 and was thereafter

 9   independently developed by Mr. DeVaul and many others through years of research, hard work,

10   and trial and error, without the use or benefit of any of Space Data’s alleged trade secrets or

11   confidential information.

12                    Second Affirmative Defense – Generally Known (Counts II – IV)
13             Space Data’s alleged trade secrets and confidential information constitute information that

14   is generally known to the public or to other persons who can obtain economic value from its

15   disclosure or use, including persons with special knowledge and skill in the ballooning and high-

16   altitude communications platform fields. Space Data’s alleged trade secrets and confidential

17   information are common to numerous public and preexisting balloon and balloon-based

18   communications systems. Space Data’s alleged trade secrets and confidential information also

19   consist of information that has been described, detailed, and pictured in publications and on

20   publicly available Internet sites, including, for example, in Space Data’s own patents and public

21   presentations, and in public news stories about Space Data.

22                  Third Affirmative Defense – Readily Ascertainable (Counts II – IV)
23             Space Data’s alleged trade secrets and confidential information are readily ascertainable

24   by proper means from publicly available information about the stratosphere and stratospheric

25   wind conditions, high-altitude ballooning, wireless communications systems, and other topics,

26   including from Space Data’s own publicly available patents and patent applications, press

27   interviews and public presentations, as well as many other, third-party sources. Space Data’s

28   alleged trade secrets and confidential information consist of information that has been described,
                                                       70
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 72 of 99


 1   detailed, and pictured in publications and on publicly available Internet sites, including, for

 2   example, in Space Data’s own patents and public presentations, and in public news stories about

 3   Space Data.

 4    Fourth Affirmative Defense – No Reasonable Efforts to Maintain Secrecy (Counts II – IV)
 5             Space Data has not taken reasonable efforts under the circumstances to maintain the

 6   secrecy of its alleged trade secrets and confidential information. On information and belief,

 7   Space Data has conveyed its alleged trade secrets and confidential information to various

 8   individuals and entities, including potential business partners, customers, journalists, and Google

 9   itself, without a non-disclosure or confidentiality agreement, or under a non-disclosure or

10   confidentiality agreement of limited scope and duration. Additionally, on information and belief,

11   Space Data has publicly disclosed some or all of its alleged trade secrets and confidential

12   information with each launch of its balloon platforms, as each of those balloon platforms

13   allegedly embodies some or all of Space Data’s purported trade secrets and confidential

14   information, and the platform is freely available for inspection by any member of the public who

15   encounters it once it has landed. On information and belief, Space Data also has disclosed some

16   or all of its alleged trade secrets and confidential information in its own patents and patent

17   applications.

18        Fifth Affirmative Defense – Lack of Independent Economic Value (Counts II – III)
19             Space Data’s alleged trade secrets do not derive independent economic value, actual or

20   potential, from not being generally known to the public or to other persons who can obtain

21   economic value from their disclosure or use. Space Data’s alleged trade secrets comprise

22   information that is already generally known to the public or to other persons who can obtain

23   economic value from its disclosure or use, including persons with special knowledge and skill in

24   the ballooning and high-altitude communications platform fields. Also, upon information and

25   belief, Space Data’s attempts to monetize its alleged trade secrets have been generally

26   unsuccessful, and Space Data’s business, despite having access to all of Space Data’s alleged

27   trade secrets, has generally been unsuccessful.

28
                                                       71
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 73 of 99


 1                   Sixth Affirmative Defense – Statute of Limitations (Counts II – III)

 2             Space Data’s claims for misappropriation of trade secrets are barred, in whole or in part,

 3   by the applicable statute of limitations. Space Data was aware of Google’s plans and efforts to

 4   develop its own allegedly copy-cat balloon-based high-altitude communications system more

 5   than three years before Space Data filed its original complaint in this action. Specifically, Space

 6   Data was aware as a result of various news articles of Google’s research and development of a

 7   balloon-based communications system by May 2013, at the latest.

 8                      Seventh Affirmative Defense – Invalidity (Counts I & V-VII)

 9             The claims of U.S. Patent Nos. 6,628,941, 9,632,503, 9,653,706, and 9,678,193 (“the

10   Patents-in-Suit”) are invalid and unenforceable for failure to satisfy one or more of the

11   requirements of Title 35 of the United States Code, including without limitation 35 U.S.C.

12   §§ 101, 102, 103, and 112, because the claims are directed to abstract ideas or other non-statutory

13   subject matter; because the claims lack novelty, and are taught and suggested by the prior art;

14   because the claims are obvious in view of the prior art; and because the claims suffer from a

15   failure of written description, lack of enablement, and claim indefiniteness. Incorporated herein

16   by reference are Exhibit A [Dkt. No. 351-1] and Exhibit B [Dkt. No. 351-2] to Defendants’

17   Answer, Affirmative Defenses, and Counterclaims to Plaintiff Space Data Corporation’s Fourth

18   Amended Complaint [Dkt. No. 351] that, respectively, are Google’s Preliminary Invalidity

19   Contentions Re: U.S. Patent No. 6,628,941 and Preliminary Invalidity Contentions Re: U.S.

20   Patent Nos. 9,632,503, 9,653,706, and 9,678,193.

21             The Patents-in-Suit are invalid under U.S.C. §§ 102, 103 because the prior art anticipates

22   and/or renders them obvious. Space Data did not invent the idea of free-floating stratospheric

23   balloons for providing telecommunications links. To the contrary, numerous patents, patent

24   applications, and other references, individually and/or in combination, disclose the asserted

25   claims of the Patents-in-Suit. Specifically, the asserted claims of U.S. Patent No. 6,628,941 are

26   anticipated and/or rendered obvious by: U.S. Patent No. 6,167,263 (Campbell), U.S. Patent No.

27   6,324,398 (Lanzerotti), U.S. Patent No. 5,949,766 (Ibanez-Meier), WO 95/04407 (Seligsohn I),

28   WO 97/15992 (Tuval), WO 97/07609 (Gover), WO 97/33790 (Wong), U.S. Patent No. 6,018,659
                                                       72
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 74 of 99


 1   (Ayyagari), U.S. Patent No. 3,424,405 (Struble); “An Investigation of the Applicability of High

 2   Altitude, Lighter-Than-Air (LTA) Vehicles to the Tactical Communications Relay Problem”

 3   (Carten), “Raven Final Report - High Altitude Relay Platform System” (Raven Report), “A

 4   System Architecture for Long Duration Free Floating Flight for Military Applications” (Cirrus

 5   Report), and “Establishing Wireless Communications Services via High-Altitude Aeronautical

 6   Platforms: A Concept Whose Time Has Come?” (Djuknic), which disclose the use of networks of

 7   high-altitude platforms for communications. As detailed in Exhibit A to Defendants’ Answer,

 8   Affirmative Defenses, and Counterclaims to Plaintiff Space Data Corporation’s Fourth Amended

 9   Complaint [Dkt. No. 351-1], incorporated herein by reference, these prior art references anticipate

10   and/or render obvious, alone or in combination with any one of the other prior art references, the

11   asserted claims of the ’941 patent.

12             Similarly, U.S. Patent No. 9,678,193 is anticipated by WO 01/01710 (Knoblach), which

13   discloses each and every element of the asserted claims. The asserted claims of the ’193 patent

14   are also rendered obvious by, either alone or in combination with each other, Campbell, Seligsohn

15   I, Struble, U.S. Patent No. 6,402,090 (’090 patent), Carten, POBAL-S Report (POBAL-S), “The

16   Powered Balloon System” (LeClaire), GAINS Instrumentation, “Global Air-Ocean In-Situ

17   System (GAINS)” (Girz), “Systems for Long Duration Flights” (Nishimura), “General

18   Philosophy and Techniques of Balloon Control” (Gildenburg), “Balloon Trajectory Control”

19   (Aaron), “Global Constellation of Stratospheric Scientific Platforms” (Global Aerospace Report),

20   and the “AFCRL Report on Research” (AFCRL Report), which disclose balloon communications

21   systems as well as horizontal positioning of balloons via altitude control and relative positioning

22   of balloons within the communications system, as claimed by the ’193 patent. To the extent that

23   Knoblach does not anticipate each claim of the ’193 patent, Knoblach, in combination with the

24   above references, renders the claims obvious. As detailed in Exhibit B to Defendants’ Answer,

25   Affirmative Defenses, and Counterclaims to Plaintiff Space Data Corporation’s Fourth Amended

26   Complaint [Dkt. No. 351-2], incorporated herein by reference, these prior art references anticipate

27   and/or render obvious, alone or in combination with the other prior art references, the asserted

28   claims of the ’193 patent.
                                                     73
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 75 of 99


 1             Likewise, the asserted claims of U.S. Patent Nos. 9,632,503 and 9,643,706 are anticipated

 2   and/or rendered obvious by Knoblach, Campbell, U.S. Patent No. 3,432,122 (Flickinger), U.S.

 3   Patent No. 5,645,248 (Campbell ’248), Seligsohn I, GAINS Instrumentation, Superpressure

 4   Stratospheric Vehicle (Chocol), ICAO Rules of the Air (ICAO), 14 C.F.R. § 101 (FAA 101),

 5   “Universal Terminate Package for NSBF Balloon Operations”, “Electrolytic Cell Timers for

 6   Balloon-Borne Applications” (Anderson),” New Systems For Extending The Useful Float

 7   Duration Of Standard Zero-Pressure Balloon Flights” (Holder), “Lightweight Payloads For

 8   Superpressure Balloon Flights” (Jumper), and “The Ultralong Duration Balloon Project: A New

 9   Capability” (Smith), which disclose balloon communications systems, as well as the balloon

10   components and flight-termination devices claimed by the ’503 and ’706 patents. As detailed in

11   Exhibit B to Defendants’ Answer, Affirmative Defenses, and Counterclaims to Plaintiff Space

12   Data Corporation’s Fourth Amended Complaint [Dkt. No. 351-2], incorporated herein by

13   reference, these prior art references anticipate and/or render obvious, alone or in combination

14   with the other prior art references, the asserted claims of the ’503 and ’706 patents.

15             Further, the ’941 patent is invalid under 35 U.S.C. § 101 to the extent that Space Data

16   takes the position, either expressly or inherently, that the Asserted Claims broadly cover the

17   abstract idea of using a network or constellation of free-floating stratospheric balloons to provide

18   line-of sight communications. To the extent that Space Data takes the position, either expressly

19   or inherently, that the asserted claims of the ’193 patent broadly cover relative positioning of

20   balloons using altitude adjustment, they are likewise invalid as a matter of law under 35 U.S.C.

21   § 101. Along similar lines, Space Data appears to interpret the ’503 and ’706 patents as

22   effectively covering any constellation of communications balloons that satisfies United States or

23   international regulations, such as ICAO Rules of the Air (“ICAO”) and 14 C.F.R. § 101 (“FAA

24   101”), which renders the asserted claims invalid as a matter of law under 35 U.S.C. § 101.

25             The Patents-In-Suit are also invalid under 35 U.S.C. § 112 because a person of ordinary

26   skill in the art would not have understood the alleged inventors to be in possession of the claimed

27   invention, would not have been able to make use of the alleged invention without undue

28   experimentation, and would not have understood what the claims meant. For instance, the ’941
                                                       74
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 76 of 99


 1   patent contains a negative limitation—“free floating without any longitudinal and latitudinal

 2   position control”—that is not adequately supported by the specification. Other claims of the ’941

 3   patent fail for lack of written description and/or enablement because of the use of the phrase

 4   “wherein said at least one of said communications devices is capable of handing off

 5   communication with said first platform to said second platform as said first platform moves out of

 6   a communication range of said at least one of said communications devices.” The specification

 7   of the ’941 patent does not explain how such communications devices (e.g., cellular phones)

 8   would hand off communication from one balloon to another, nor does the specification describe

 9   the criteria for determining when to perform hand off. Further, many of the asserted claims of the

10   ’941 patent fail for impermissibly claiming both a system and the method for using that system.

11   For example, the ’941 patent claims a system that includes a method step related to the manner of

12   launching the balloons so as to control relative spacing. Furthermore, the phrases “free floating

13   without any longitudinal and latitudinal position control” and “said plurality of lighter-than-air

14   platforms are launched in a manner such that when in an operating range of 60,000 to 140,000

15   feet there is substantially a relative distance between said plurality of lighter-than-air platforms”

16   fail to inform those skilled in the art about the scope of the claimed invention with reasonable

17   certainty, and are therefore indefinite.

18             The ’193 patent suffers from similar failings that render it invalid under 35 U.S.C. § 112.

19   Specifically, one of skill in the art would not have understood Space Data to be in possession of

20   an invention comprising numerous of the limitations of the asserted claims of the ’193 patent, and

21   the specification does not enable a person of ordinary skill in the art to make and use such an

22   invention without undue experimentation. For instance, as also explained in Exhibit B to

23   Defendants’ Answer, Affirmative Defenses, and Counterclaims to Plaintiff Space Data

24   Corporation’s Fourth Amended Complaint [Dkt. No. 351-2], incorporated herein by reference,,

25   one of skill in the art would not have understood Space Data’s specification to enable relative

26   balloon positioning and control, mesh networking, or balloon-to-balloon communication.

27             The ’503 and ’706 patents are also invalid under 35 U.S.C. § 112. As an initial matter,

28   many of the claims of the ’503 patent are invalid as indefinite because of a lack of antecedent
                                                       75
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 77 of 99


 1   basis. For example, independent claims 1, 6, and 15 of the ’503 patent each have an element

 2   requiring “wherein at least one of the geographical coordinates tracking system comprises a

 3   GPS.” In addition to the lack of intelligible meaning of this element in light of the confusing

 4   grammar, there is a more fundamental problem: the claims never introduce the term

 5   “geographical coordinates tracking system.” Similarly, claim 29 of the ’706 patent is invalid for

 6   lack of antecedent basis of the phrase “wherein at least one of the geographical coordinates

 7   tracking system comprises a GPS.” Accordingly, these independent claims are invalid as

 8   indefinite because they do not introduce a “geographical coordinates tracking system.” Various

 9   other claims of the ’503 and ’706 patents are invalid for indefiniteness because they include

10   language that fails to inform those skilled in the art about the scope of the invention with

11   reasonable certainty. For example, the claims containing the phrases “substantially drifts along

12   with the wind currents” and “substantially drifts along with the wind currents taking into account

13   the wind currents” are indefinite.

14   Eighth Affirmative Defense – Acquiescence, Waiver, Ratification, or Consent (Counts II-IV)
15             Space Data’s claims and the relief sought by Space Data are barred, in whole or in part, by

16   the equitable doctrines of acquiescence, waiver, ratification, or consent. Space Data knew that

17   pursuant to the terms of the parties’ Mutual Confidentiality and Nondisclosure Agreement

18   (“NDA”), any obligation that Google had to protect any alleged confidential information

19   disclosed by Space Data to Google expired three years after the date of the disclosure; that is by,

20   February 2011 at the latest. Space Data also knew that it had the right under the NDA to request

21   in writing prior to that expiration of the three-year protection period that Google return or destroy

22   the alleged confidential information. Yet despite knowing that it needed to take affirmative steps

23   prior to February 2011, at the latest, to protect its alleged confidential information beyond

24   February 2011, Space Data never asked Google to return or destroy any Space Data confidential

25   information. Instead, Space Data knowingly and voluntarily let the NDA’s three-year protection

26   period pass without taking any action with respect to its alleged confidential information.

27             Additionally, Space Data unreasonably delayed in bringing this action after learning in

28   2013 of Project Loon and its alleged use of Space Data’s purported trade secrets and confidential
                                                      76
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 78 of 99


 1   information, and its delay indicated to Google that Space Data acquiesced and consented to

 2   Project Loon, and Google has been prejudiced as a result of Space Data’s conduct. Google

 3   officially disclosed Project Loon in June 2013, and Space Data was aware of the project through

 4   press reports by May 2013, at the latest, yet Space Data did not take any action or raise any

 5   concerns about Project Loon until it filed this action in 2016. Instead, Space Data reached out to

 6   Google seeking to assist Google with Project Loon, without indicating any concerns regarding the

 7   source of the technology or other information used by Google in connection with the project.

 8   Google thus did not know that Space Data objected in any way to Project Loon for years, until

 9   Space Data finally filed suit. Google has been prejudiced by Space Data’s conduct, including

10   because it could have made different technical or business choices to address Space Data’s claims

11   before investing millions of additional dollars in Project Loon.

12                           Ninth Affirmative Defense – Laches (Counts II-IV)
13             Space Data’s claims and the relief sought by Space Data are barred, in whole or in part, by

14   the equitable doctrine of laches. Space Data unreasonably delayed in bringing this action after

15   learning in 2013 of Project Loon and its alleged use of Space Data’s purported trade secrets and

16   confidential information, and Google has been prejudiced as a result. Google officially disclosed

17   Project Loon in June 2013, and Space Data was aware of the project through press reports by

18   May 2013, at the latest, yet Space Data did not take any action or raise any concerns about Project

19   Loon until it filed this action in 2016. Instead, Space Data reached out to Google seeking to assist

20   Google with Project Loon, without indicating any concerns regarding the source of the

21   technology or other information used by Google in connection with the project. Google thus did

22   not know that Space Data objected in any way to Project Loon for years, until Space Data finally

23   filed suit. Google has been prejudiced by Space Data’s conduct, including because it could have

24   made different technical or business choices to address Space Data’s claims before investing

25   millions of additional dollars in Project Loon.

26               Tenth Affirmative Defense – Unfulfilled Conditions Precedent (Count IV)
27             Space Data’s claim for breach of contract and the relief sought by Space Data for breach

28   of contract is barred, in whole or in part, because Space Data failed to fulfill conditions precedent
                                                       77
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 79 of 99


 1   to the enforcement of the contract. On information and belief, this failure includes, but is not

 2   limited to, Space Data’s failure to designate its alleged confidential information as required by the

 3   NDA.

 4                    Eleventh Affirmative Defense – Failure to Mitigate (All Counts)
 5             Space Data failed to take reasonable and appropriate steps to mitigate the damages it

 6   claims to have incurred. First, Space Data failed to properly designate some or all of its alleged

 7   confidential information and trade secrets as required by the NDA. Space Data also knew that

 8   pursuant to the terms of the parties’ NDA, any obligation that Google had to protect any alleged

 9   confidential information disclosed by Space Data to Google expired three years after the date of

10   the disclosure; that is by, February 2011 at the latest. Space Data also knew that it had the right

11   under the NDA to request in writing prior to that expiration of the three-year protection period

12   that Google return or destroy the alleged confidential information. Yet despite knowing that it

13   needed to take affirmative steps prior to February 2011, at the latest, to protect its alleged

14   confidential information beyond February 2011, Space Data never asked Google to return or

15   destroy any Space Data confidential information. Instead, Space Data knowingly and voluntarily

16   let the NDA’s three-year protection period pass without taking any action with respect to its

17   alleged confidential information.

18             Additionally, Space Data unreasonably delayed in bringing this action after learning in

19   2013 of Project Loon and its alleged use of Space Data’s purported trade secrets and confidential

20   information or about any alleged infringement by Google of any Space Data Patent. Google

21   officially disclosed Project Loon in June 2013, and Space Data was aware of the project through

22   press reports by May 2013, at the latest, yet Space Data did not take any action or raise any

23   concerns about Project Loon until it filed this action in 2016. Instead, Space Data reached out to

24   Google seeking to assist Google with Project Loon, without indicating any concerns regarding the

25   source of the technology or other information used by Google in connection with the project.

26   Google thus did not know that Space Data objected in any way to Project Loon for years, until

27   Space Data finally filed suit.

28
                                                      78
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 80 of 99


 1                    Twelfth Affirmative Defense – Inequitable Conduct (Count VII)

 2             On October 9, 2018, the PTO issued a certificate of correction to the ’193 patent,

 3   changing the claim of priority set forth on the face of that patent. Space Data obtained the

 4   certificate of correction related to the ’193 patent by way of inequitable conduct. Specifically, in

 5   seeking a certificate of correction to alter its priority claim for the ’193 patent, Space Data

 6   knowingly misrepresented the date it first learned that its priority claim for the ’193 patent did not

 7   extend back to U.S. Patent Application Serial No. 09/342,440 (“the ’440 Application”), and it did

 8   so with the specific intent to deceive the PTO.

 9             In a July 30, 2018 petition to the Patent Office, Space Data’s counsel Mr. Wieland

10   represented that: “The Patentee only recently discovered in April 2018 that priority information

11   for this patent was inaccurate on the face of the patent . . . .” (7/30/18 Petition at 7.) In fact,

12   Space Data had been made aware of the priority issue in 2014, when the PTO Office sent Space

13   Data filing receipts showing that the earliest priority claim was to Provisional Application No.

14   60/284,799, filed two years after the ’440 Application. (7/23/14 Filing Receipt; 9/8/14 Filing

15   Receipt.) In 2016, Space Data acknowledged these facts and affirmatively tried to correct priority

16   through a proposed motion as part of the interference proceedings that led to the issuance of the

17   ’193 patent. (Knoblach List of Proposed Motions at 2 (July 20, 2016).) And on November 17,

18   2017, Google served upon Space Data’s counsel supplemental invalidity contentions, which noted

19   that the ’193 patent did not claim priority to the ’440 Application:

20                    WO 01/01710 (Knoblach) anticipates the Asserted Claims of the
                      ’193 patent under 35 U.S.C. § 102(b). As reflected on the face of
21                    the document, the ’193 patent claims priority to Provisional
22                    Application No. 60/284,799 filed April 18, 2001—it is not, as
                      Space Data alleges, “entitled to the benefit of the filing date of
23                    U.S. Application No. 09/342,440, which was filed on June 29,
                      1999.” Aug. 25, 2017 Infringement Contentions at 7. But because
24                    the provisional application does not support the Asserted Claims,
                      Space Data is not entitled to the provisional filing date. Indeed,
25                    even the April 18, 2002 non-provisional application does not
26                    support the Asserted Claims of the ’193 patent. A one-for-one
                      identification of where Knoblach discloses the elements of the
27                    Asserted Claims is detailed in Exhibit A.

28   Defendants’ Preliminary Invalidity Contentions Re U.S. Patent Nos. 9,632,503, 9,643,706, and
                                                       79
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 81 of 99


 1   9,678,193 at 8 (Nov. 17, 2017) (emphasis added). Space Data was therefore aware of the priority

 2   issue long before April 2018, and Mr. Wieland’s related representations to the PTO on behalf of

 3   Space Data were false. Indeed, in a November 6, 2018 letter, counsel for Space Data

 4   acknowledged that Space Data was aware of the priority-date issue well before April 2018,

 5   contrary to what Mr. Wieland asserted in his petition to the PTO. Specifically, counsel asserted

 6   that “Space Data has been explicitly of-record for more than a year that the ’941 priority date

 7   (June 29, 1999) was the correct priority date for the ’193 patent.” Hoise Ltr. to Kamber (Nov. 6,

 8   2018) (listing, chronologically, various places where Space Data asserted an earlier priority date

 9   than that listed on the ’193 patent).

10             The factual record further suggests that Space Data and Mr. Wieland were aware of the

11   critical facts relating to Space Data’s knowledge before submitting the July 30, 2018 petition for a

12   certificate of correction. On May 16, 2018, Space Data’s earlier prosecution counsel, Raj Dave,

13   first sought to obtain a certificate of correction for the ’193 patent without submitting a

14   declaration that the entire period of the delay in seeking the certificate was unintentional;

15   however, the PTO rejected that prior request on July 10, 2018. In a June 11, 2018 letter, Google

16   advised Mr. Dave of the evidence of Space Data’s early knowledge of the priority issue, including

17   the 2014 filing receipts, Space Data’s recognition of a 2001 priority date in a 2015

18   communication to the PTO, the PTO’s determination of a 2001 priority date during the

19   interference, and Google’s notice to Space Data in November 2017, by way of the invalidity

20   contentions, that Space Data had no claim to priority earlier than 2001 (and therefore an earlier

21   Space Data published patent application anticipated the asserted claims of the ’193 patent). Mr.

22   Wieland received a copy of the June 11, 2018 letter to Mr. Dave and discussed it with Google’s

23   interference counsel at Lerner David on June 22, 2018. Then, on July 18, 2018, Google’s

24   interference counsel served Mr. Wieland with a copy of a Google petition to the PTO Director

25   containing those same facts and additional facts, including that Space Data had sought approval to

26   file a motion in the PTO in 2016 to correct its priority claim. (7/18/18 Petition at 12-13.)

27   Notwithstanding these facts, in his July 30, 2018 petition, Mr. Wieland represented that Space

28   Data’s first knowledge of the alleged error in the claim of priority came in April 2018. That
                                                      80
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 82 of 99


 1   representation was false, as litigation counsel for Space Data confirmed in a letter sent to

 2   Defendants on November 6, 2018. In that letter, Space Data conceded that it was well aware of

 3   the priority problem far earlier than April 2018, contrary to what Mr. Wieland asserted in his

 4   petition to the United States Patent Office.

 5             The misrepresentation was material. When requesting a certificate of correction altering

 6   the priority claim in an issued patent, PTO rules require a statement that the patentee’s entire

 7   period of delay between the date the benefit claim was due under Rule 1.78(d)(3) and the date the

 8   benefit claim was filed in seeking correction was unintentional. Rule 1.78(e)(iii). Accordingly,

 9   Space Data’s misrepresentation was material to the prosecution of the patent. Indeed, the PTO

10   had rejected Mr. Dave’s prior request for a certificate of correction due to the absence of the

11   representation. SPE Response – Certificate of Correction under 1.323/1.324 (July 1, 2018).

12   Here, Space Data had full knowledge of the issue since 2014, and acted on that knowledge, at

13   latest, in 2016 (when it proposed its related motion); therefore, Space Data’s assertion that it only

14   became aware of the error in April 2018 was a misrepresentation, as was its representation that

15   the entirety of the period of delay in seeking the certificate of correction was unintentional. It

16   was a material misrepresentation to the PTO because the PTO requires such representations in

17   issuing certificates of correction. Rule 1.78(e)(iii). It was also a material representation because

18   the issuance of the certificate of correction would permit Space Data to continue to assert a patent

19   that, absent its improperly obtained certificate of correction, would be invalid as anticipated by

20   Space Data’s own prior art published patent application, WO 01/01710. Space Data

21   acknowledged this problem in its answer to Google’s counterclaims. Plaintiff Space Data

22   Corporation’s Answer and Affirmative Defenses To Defendants Alphabet Inc. and Google LLC’s

23   Counterclaims ¶ 64 (April 20, 2018) (“Space Data admits that Knoblach discloses each and every

24   element of the asserted claims of the ’193 Patent.”). Before having been compelled to make this

25   admission, Space Data did not seek a certificate of correction, which would limit the period of

26   time for which it could seek damages for Google’s alleged infringement, both by shortening the

27   duration of the ’193 patent due to the revised claim of priority and nullifying causes of action

28   prior to the issuance of the certificate of correction. See 35 U.S.C. §§ 154(a)(2), 255. Relatedly,
                                                      81
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 83 of 99


 1   intent to deceive is demonstrated for the same reasons that Space Data’s misrepresentation was

 2   material: Space Data needed the certificate of correction to save the ’193 patent; therefore,

 3   notwithstanding the facts outlined above, Space Data represented to the PTO that it only

 4   discovered in April 2018 that priority information for this patent was inaccurate on the face of the

 5   patent.

 6             ALPHABET INC. GOOGLE LLC, AND LOON LLC’S COUNTERCLAIMS

 7             Counter-claimants ALPHABET INC., GOOGLE LLC, and LOON LLC (collectively

 8   “Google”) allege their Counterclaims against Counter-defendant SPACE DATA

 9   CORPORATION (“Space Data”) as follows:

10             1.    Google sets forth by reference paragraphs 1 through 405 of its Amended Answer

11   to the Fifth Amended Complaint, as well as Google’s Affirmative Defenses to the Fifth Amended

12   Complaint, in their entirety as if fully set forth herein.

13                                       NATURE OF THE ACTION

14             2.    This action arises under the United States patent laws, 35 U.S.C. § 1, et seq., and
15   the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202. Google seeks an order declaring that
16   Google does not infringe any valid claim of the ’941, ’503, ’706, or ’193 patents.
17                                              THE PARTIES
18             3.    Alphabet Inc. is a Delaware corporation, with its principal place of business at
19   1600 Amphitheatre Parkway, Mountain View, California 94043-1351.
20             4.    Google LLC is a Delaware limited liability company, with its principal place of

21   business at 1600 Amphitheatre Parkway, Mountain View, California 94043-1351.

22             5.    Loon LLC is a Delaware limited liability company, with its principal place of

23   business at 1600 Amphitheatre Parkway, Mountain View, California 94043-1351.

24             6.    In its Complaint, Space Data alleges that it is an Arizona corporation with its

25   principal place of business at 2535 W. Fairview Street, Suite 101, Chandler, Arizona 85224-4707.

26

27

28
                                                       82
          DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                    SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                   Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 84 of 99


 1                                     JURISDICTION AND VENUE

 2             7.    These are counterclaims for Declaratory Relief for which this Court has

 3   jurisdiction under Title 35 of the United States Code, as well as under 28 U.S.C. §§ 1331, 1338,

 4   2201, and 2202.

 5             8.    This Court has personal jurisdiction over Space Data by virtue of its prosecution of

 6   its Complaint in this Court. This Court also has personal jurisdiction over Space Data because the

 7   parties agreed to adjudicate any dispute arising out of the parties’ December 1, 2007 Mutual

 8   Confidentiality and Nondisclosure Agreement in the state or federal courts within Santa Clara

 9   County, California.

10             9.    Venue is proper in this district under 28 U.S.C. § 1391(b).

11                                FACTS COMMON TO ALL COUNTS

12             10.   Space Data filed the underlying action against Google alleging, inter alia, that it is
13   owner of the ’941, ’503, ’706 and ’193 patents (collectively, the “Patents-in-Suit”) and that
14   Google has infringed and/or is currently infringing the Patents-in-Suit through Google’s research
15   and development of its Project Loon stratospheric balloon-based communication system.
16             11.   Google denies Space Data’s claims of patent infringement and avers that the
17   Patents-in-Suit and each of their claims are, among other things, invalid.
18             12.   There exists a substantial and actual controversy between Google and Space Data
19   of sufficient immediacy and reality to warrant the issuance of a declaratory judgment regarding
20   the non-infringement by Google and the invalidity of the Patents-in-Suit.

21                     COUNTERCLAIM 1: DECLARATORY JUDGMENT OF

22                      NON-INFRINGEMENT OF U.S. PATENT NO. 6,628,941

23             13.   Google incorporates by reference the preceding averments set forth in

24   Counterclaim paragraphs 1–12.

25             14.   Google does not and has not infringed any claim of the ’941 patent in any manner,

26   directly or indirectly.

27             15.   Google cannot infringe an invalid patent and the ’941 patent is invalid. See infra

28   Counterclaim 2. And even if valid, Google does not infringe any of the claims of the ’941 patent
                                                      83
          DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                    SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                   Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 85 of 99


 1   in any manner—neither directly nor indirectly and neither literally nor pursuant to the doctrine of

 2   equivalents.

 3             16.   For instance, Project Loon’s stratospheric balloon-based communication system

 4   does not comprise a “constellation” of lighter-than-air platforms, as claimed by the ’941 patent.

 5   Additionally, the spacing of the balloons within Project Loon’s balloon communication system is

 6   not determined by or dependent upon the manner in which the balloons are launched as claimed

 7   in the ’941 patent. That is, Project Loon balloons are not “launched in a manner such that . . .

 8   there is a substantially a relative distance between said plurality of lighter-than-air platforms”—

 9   which every asserted claim of the ’941 patent requires.

10             17.   As a result of Space Data’s actions and statements, including the filing of the

11   Complaint and its allegations that Google infringes one or more valid and enforceable claims of

12   the ’941 patent, there exists an actual, continuing, justiciable case or controversy between Google

13   and Space Data as to whether the ’941 patent is infringed by Google.

14             18.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

15   Google is entitled to a judgment finding that the ’941 patent is not infringed by any of Google’s

16   products or services.

17                     COUNTERCLAIM 2: DECLARATORY JUDGMENT OF

18                           INVALIDITY OF U.S. PATENT NO. 6,628,941
19             19.   Google incorporates by reference the preceding averments set forth in
20   Counterclaim paragraphs 1–18.

21             20.   The claims of the ’941 patent are invalid or unenforceable for failure to satisfy one

22   or more of the requirements of Title 35 of the United States Code, including without limitation 35

23   U.S.C. §§ 101, 102, 103 and 112, including because the alleged invention thereof lacks utility;

24   attempts to claim patent ineligible subject matter; is taught by, suggested by, and/or obvious in

25   view of, the prior art; and/or is not adequately supported by the written description of the patented

26   invention.

27             21.   Space Data did not invent the idea of free-floating stratospheric balloons for

28   providing telecommunications links. To the contrary, numerous patents, patent applications, and
                                                      84
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 86 of 99


 1   other references, individually and/or in combination, disclose the asserted claims of the ’941

 2   patent. Specifically, the asserted claims of the ’941 patent are anticipated and/or rendered

 3   obvious by Campbell, Lanzerotti, Ibanez-Meier, Seligsohn I, Tuval, Gover, Wong, Ayyagari,

 4   Struble, Carten, Raven Report, Cirrus Report, and Djuknic, which disclose high-altitude networks

 5   of platforms used for communications. Exhibit A to Defendants’ Answer, Affirmative Defenses,

 6   and Counterclaims to Plaintiff Space Data Corporation’s Fourth Amended Complaint [Dkt. No.

 7   351-1], incorporated herein by reference, demonstrates that each of these prior art references

 8   anticipates and/or renders obvious, alone or in combination with any one of the other prior art

 9   references, the asserted claims of the ’941 patent.

10             22.   Further, the ’941 patent is invalid under 35 U.S.C. § 101 to the extent that Space

11   Data takes the position, either expressly or inherently, that the Asserted Claims broadly cover the

12   abstract idea of using free-floating stratospheric balloons to provide line-of sight

13   communications.

14             23.   The ’941 patent is also invalid under 35 U.S.C. § 112 because a person of ordinary

15   skill in the art would not have understood Space Data to be in possession of the claimed

16   invention, would not have been able to make use of the alleged invention without undue

17   experimentation, and would not have understood what the claims meant. For instance, the ’941

18   patent contains a negative limitation—“free floating without any longitudinal and latitudinal

19   position control”—that is not adequately supported by the specification.

20             24.   Other claims of the ’941 patent fail for lack of written description and/or

21   enablement because of the use of the phrase “wherein said at least one of said communications

22   devices is capable of handing off communication with said first platform to said second platform

23   as said first platform moves out of a communication range of said at least one of said

24   communications devices.” The specification of the ’941 patent does not explain how such

25   communications devices (e.g., cellular phones) would hand off communication from one balloon

26   to another, nor does the specification describe the criteria for determining when to perform hand

27   off.

28             25.   Further, many of the asserted claims of the ’941 patent fail for impermissibly
                                                      85
            DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                      SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                     Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 87 of 99


 1   claiming both a system and the method for using that system. For example, the ’941 patent

 2   claims a system that includes a method step related to the manner of launching the balloons so as

 3   to control relative spacing.

 4             26.    Furthermore, the phrases “free floating without any longitudinal and latitudinal

 5   position control” and “said plurality of lighter-than-air platforms are launched in a manner such

 6   that when in an operating range of 60,000 to 140,000 feet there is substantially a relative distance

 7   between said plurality of lighter-than-air platforms” fail to inform those skilled in the art about

 8   the scope of the invention with reasonable certainty, and are therefore indefinite.

 9             27.    As a result of Space Data’s actions and statements, including the filing of the

10   Complaint and its allegations that Google infringes one or more valid and enforceable claims of

11   the ’941 patent, there exists an actual, continuing, justiciable case or controversy between Google

12   and Space Data as to the validity and enforceability of the ’941 patent.

13             28.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

14   Google is entitled to a judgment finding that every asserted claim of the ’941 patent is invalid and

15   unenforceable.

16                      COUNTERCLAIM 3: DECLARATORY JUDGMENT OF

17                       NON-INFRINGEMENT OF U.S. PATENT NO. 9,632,503
18             29.    Google incorporates by reference the preceding averments set forth in
19   Counterclaim paragraphs 1–28.
20             30.    Google does not and has not infringed any claim of the ’503 patent in any manner,

21   directly or indirectly.

22             31.    Google cannot infringe an invalid patent and the ’503 patent is invalid. See infra

23   Counterclaim 4. And even if valid, Google does not infringe any of the claims of the ’503 patent

24   in any manner—neither directly nor indirectly and neither literally nor pursuant to the doctrine of

25   equivalents.

26             32.    For instance, Project Loon balloons do not have “at least two separate power

27   sources for the first and second flight termination devices,” as claimed in the ’503 patent. Project

28   Loon balloons also do not have a “tether that when broken separates the unmanned balloon and
                                                       86
          DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                    SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                   Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 88 of 99


 1   the payload,” as required by all of the asserted claims of the ’503 patent. Also, Project Loon’s

 2   communication system does not comprise a plurality of airborne platforms with payloads

 3   “configured to communicate with an additional airborne payload attached to a separate unmanned

 4   balloon[.]”

 5             33.   As a result of Space Data’s actions and statements, including the filing of the

 6   Complaint and its allegations that Google infringes one or more valid and enforceable claims of

 7   the ’503 patent, there exists an actual, continuing, justiciable case or controversy between Google

 8   and Space Data as to whether the ’503 patent is infringed by Google.

 9             34.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

10   Google is entitled to a judgment finding that the ’503 patent is not infringed by any of Google’s

11   products or services.

12                     COUNTERCLAIM 4: DECLARATORY JUDGMENT OF

13                           INVALIDITY OF U.S. PATENT NO. 9,632,503
14             35.   Google incorporates by reference the preceding averments set forth in
15   Counterclaim paragraphs 1–34.
16             36.   The claims of the ’503 patent are invalid or unenforceable for failure to satisfy one
17   or more of the requirements of Title 35 of the United States Code, including without limitation 35
18   U.S.C. §§ 101, 102, 103, and 112, including because the alleged invention thereof lacks utility;
19   attempts to claim patent ineligible subject matter; is taught by, suggested by, and/or obvious in
20   view of, the prior art; and/or is not adequately supported by the written description of the patented

21   invention.

22             37.   Space Data did not invent the idea of free-floating stratospheric balloons for

23   providing telecommunications links. To the contrary, numerous patents, patent applications, and

24   other references, individually and/or in combination, disclose many, if not all, of the asserted

25   claims of the ’503 patent. Specifically, the asserted claims of the ’503 patent are anticipated

26   and/or rendered obvious by Knoblach, Campbell, Flickinger, Campbell ’248, Seligsohn I, GAINS

27   Instrumentation, Chocol, ICAO, FAA 101, Anderson, Holder, Jumper, and Smith, which disclose

28   balloon communications system as well as the balloon components and flight-termination devices
                                                      87
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 89 of 99


 1   claimed by the ’503 patent. Exhibit B to Defendants’ Answer, Affirmative Defenses, and

 2   Counterclaims to Plaintiff Space Data Corporation’s Fourth Amended Complaint [Dkt. No. 351-

 3   2], incorporated herein by reference, demonstrates that these prior art references anticipate and/or

 4   render obvious, alone or in combination with the other prior art references, the asserted claims of

 5   the ’503 patent.

 6             38.    Space Data also appears to interpret the ’503 patent as effectively covering any

 7   constellation of communications balloons that satisfies U.S. or international regulations, such as

 8   ICAO and FAA 101, which renders the asserted claims invalid as a matter of law under 35 U.S.C.

 9   § 101.

10             39.    The ’503 patent is also invalid under 35 U.S.C. § 112. Many of the claims of the

11   ’503 patent are invalid as indefinite because of a lack of antecedent basis. For example,

12   independent claims 1, 6, and 15 of the ’503 patent each have an element requiring “wherein at

13   least one of the geographical coordinates tracking system comprises a GPS.” In addition to the

14   lack of intelligible meaning of this element in light of the confusing grammar, there is a more

15   fundamental problem: the claims do not introduce a “geographical coordinates tracking system.”

16             40.    Various other claims of the ’503 patent are invalid for indefiniteness because they

17   include language that fails to inform those skilled in the art about the scope of the invention with

18   reasonable certainty. For example, the claims containing the phrases “substantially drifts along

19   with the wind currents” and “substantially drifts along with the wind currents taking into account

20   the wind currents” are indefinite.

21             41.    As a result of Space Data’s actions and statements, including the filing of the

22   Complaint and its allegations that Google infringes one or more valid and enforceable claims of

23   the ’503 patent, there exists an actual, continuing, justiciable case or controversy between Google

24   and Space Data as to the validity and enforceability of the ’503 patent.

25             42.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

26   Google is entitled to a judgment finding that every asserted claim of the ’503 patent is invalid and

27   unenforceable.

28                      COUNTERCLAIM 5: DECLARATORY JUDGMENT OF
                                                       88
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 90 of 99


 1                      NON-INFRINGEMENT OF U.S. PATENT NO. 9,643,706

 2             43.   Google incorporates by reference the preceding averments set forth in

 3   Counterclaim paragraphs 1–42.

 4             44.   Google does not and has not infringed any claim of the ’706 patent in any manner,

 5   directly or indirectly.

 6             45.   Google cannot infringe an invalid patent and the ’706 patent is invalid. See infra

 7   Counterclaim 6. And even if valid, Google does not infringe any of the claims of the ’706 patent

 8   in any manner—neither directly nor indirectly and neither literally nor pursuant to the doctrine of

 9   equivalents.

10             46.   For instance, Project Loon balloons do not have “at least two separate power

11   sources for the first and second flight termination devices,” as claimed in the ’706 patent. Project

12   Loon balloons also do not have a “tether that when broken separates the gas enclosure and the

13   payload.” Additionally, Project Loon’s balloon payloads do not have a transceiver that “is

14   capable of communicating with communication devices that are separate from the unmanned

15   balloon and include…a payload of another operational unmanned balloon” or a payload that “is

16   configured to configured to communicate with an additional airborne payload attached to a

17   separate unmanned balloon[.]”

18             47.   As a result of Space Data’s actions and statements, including the filing of the

19   Complaint and its allegations that Google infringes one or more valid and enforceable claims of

20   the ’706 patent, there exists an actual, continuing, justiciable case or controversy between Google

21   and Space Data as to whether the ’706 patent is infringed by Google.

22             48.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

23   Google is entitled to a judgment finding that the ’706 patent is not infringed by any of Google’s

24   products or services.

25                     COUNTERCLAIM 6: DECLARATORY JUDGMENT OF

26                             INVALIDITY OF U.S. PATENT NO. 9,643,706

27             49.   Google incorporates by reference the preceding averments set forth in

28   Counterclaim paragraphs 1–48.
                                                      89
          DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                    SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                   Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 91 of 99


 1             50.   The claims of the ’706 patent are invalid or unenforceable for failure to satisfy one

 2   or more of the requirements of Title 35 of the United States Code, including without limitation 35

 3   U.S.C. §§ 101, 102, 103 and 112, including because the alleged invention thereof lacks utility;

 4   attempts to claim patent ineligible subject matter; is taught by, suggested by, and/or obvious in

 5   view of, the prior art; and/or is not adequately supported by the written description of the patented

 6   invention.

 7             51.   Space Data did not invent the idea of free-floating stratospheric balloons for

 8   providing telecommunications links. To the contrary, numerous patents, patent applications, and

 9   other references, individually and/or in combination, disclose many, if not all, of the asserted

10   claims of the ’706 patent. Specifically, the asserted claims of the ’706 patent are anticipated

11   and/or rendered obvious by Knoblach, Campbell, Flickinger, Campbell ’248, Seligsohn I, GAINS

12   Instrumentation, Chocol, ICAO, FAA 101, Anderson, Holder, Jumper, and Smith, which disclose

13   balloon communications system, as well as the balloon components and flight-termination

14   devices claimed by the ’706 patent. Exhibit B to Defendants’ Answer, Affirmative Defenses, and

15   Counterclaims to Plaintiff Space Data Corporation’s Fourth Amended Complaint [Dkt. No. 351-

16   2], incorporated herein by reference, demonstrates that these prior art references anticipate and/or

17   render obvious, alone or in combination with the other prior art references, the asserted claims of

18   the ’706 patent.

19             52.   Space Data also appears to interpret the ’706 patent as effectively covering any

20   constellation of communications balloons that satisfies U.S. or international regulations, such as

21   ICAO and FAA 101, which renders the asserted claims invalid as a matter of law under 35 U.S.C.

22   § 101.

23             53.   The ’706 patent is also invalid under 35 U.S.C. § 112. For example, claim 29 of

24   the ’706 patent is invalid as indefinite because of the lack of antecedent basis of the phrase

25   “wherein at least one of the geographical coordinates tracking system comprises a GPS.” That is,

26   the independent claim does not introduce a “geographical coordinates tracking system.”

27             54.   Various other claims of the’706 patent are invalid for indefiniteness because they

28   include language that fails to inform those skilled in the art about the scope of the invention with
                                                      90
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 92 of 99


 1   reasonable certainty. For example, the claims containing the phrases “substantially drifts along

 2   with the wind currents” and “substantially drifts along with the wind currents taking into account

 3   the wind currents” are indefinite.

 4             55.    As a result of Space Data’s actions and statements, including the filing of the

 5   Complaint and its allegations that Google infringes one or more valid and enforceable claims of

 6   the ’706 patent, there exists an actual, continuing, justiciable case or controversy between Google

 7   and Space Data as to the validity and enforceability of the ’706 patent.

 8             56.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

 9   Google is entitled to a judgment finding that every asserted claim of the ’706 patent is invalid and

10   unenforceable.

11                      COUNTERCLAIM 7: DECLARATORY JUDGMENT OF

12                       NON-INFRINGEMENT OF U.S. PATENT NO. 9,678,193
13             57.    Google incorporates by reference the preceding averments set forth in
14   Counterclaim paragraphs 1–56.
15             58.    Google does not and has not infringed any claim of the ’193 patent in any manner,
16   directly or indirectly.
17             59.    Google cannot infringe an invalid patent and the ’193 patent is invalid. See infra
18   Counterclaim 8. And even if valid, Google does not infringe any of the claims of the ’706 patent
19   in any manner—neither directly nor indirectly and neither literally nor pursuant to the doctrine of
20   equivalents.

21             60.    For instance, Google does not control the spacing of balloons based on the relative

22   distance to neighbor balloons. Specifically, Google does not “determin[e] a desired movement of

23   the target balloon based on the determined locations of the one or more neighbor balloons relative

24   to the determined location of the target balloon,” as required by all of the asserted claims. Also,

25   Project Loon balloons do not comprise “a communication system that is operable for data

26   communication with at least one or more neighbor balloons[.]” Project Loon balloons also are

27   not part of a “mesh network” of balloons.

28
                                                       91
          DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                    SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                   Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 93 of 99


 1             61.   As a result of Space Data’s actions and statements, including the filing of the

 2   Complaint and its allegations that Google infringes one or more valid and enforceable claims of

 3   the ’193 patent, there exists an actual, continuing, justiciable case or controversy between Google

 4   and Space Data as to whether the ’193 patent is infringed by Google.

 5             62.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

 6   Google is entitled to a judgment finding that the ’193 patent is not infringed by any of Google’s

 7   products or services.

 8                     COUNTERCLAIM 8: DECLARATORY JUDGMENT OF

 9                           INVALIDITY OF U.S. PATENT NO. 9,678,193

10             63.   Google incorporates by reference the preceding averments set forth in
11   Counterclaim paragraphs 1–62.
12             64.   The claims of the ’193 patent are invalid or unenforceable for failure to satisfy one
13   or more of the requirements of Title 35 of the United States Code, including without limitation 35
14   U.S.C. §§ 101, 102, 103, and 112, including because the alleged invention thereof lacks utility;
15   attempts to claim patent ineligible subject matter; is taught by, suggested by, and/or obvious in
16   view of, the prior art; and/or is not adequately supported by the written description of the patented
17   invention.
18             65.   Space Data did not invent the idea of free-floating stratospheric balloons for
19   providing telecommunications links. To the contrary, numerous patents, patent applications, and
20   other references, individually and/or in combination, disclose many, if not all, of the asserted

21   claims of the ’193 patent. The ’193 patent is anticipated by Knoblach, which discloses each and

22   every element of the asserted claims. The asserted claims of the ’193 patent are further rendered

23   obvious by, either alone or in combination with each other, Campbell, Seligsohn I,’090 patent,

24   Carten, POBAL-S, (LeClaire, GAINS Instrumentation, Girz, Gildenburg, Aaron, Global

25   Aerospace Report, and the AFCRL Report, which disclose balloon communications systems as

26   well as horizontal positioning of balloons via altitude control and relative positioning of balloons

27   within the communications system, as claimed by the ’193 patent. To the extent that Knoblach

28   does not anticipate each claim of the ’193 patent, Knoblach, in combination with the above
                                                      92
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 94 of 99


 1   references, renders the claims obvious. Exhibit B to Defendants’ Answer, Affirmative Defenses,

 2   and Counterclaims to Plaintiff Space Data Corporation’s Fourth Amended Complaint [Dkt. No.

 3   351-2], incorporated herein by reference, demonstrates that these prior art references anticipate

 4   and/or renders obvious, alone or in combination with the other prior art references, the asserted

 5   claims of the ’193 patent.

 6             66.    Further, the ’193 patent is invalid under 35 U.S.C. § 101 to the extent that Space

 7   Data takes the position, either expressly or inherently, that the asserted claims of the ’193 patent

 8   broadly cover relative positioning of balloons using altitude adjustment, they are likewise invalid

 9   as a matter of law under 35 U.S.C. § 101.

10             67.    The ’193 patent is also invalid under 35 U.S.C. § 112. Specifically, one of skill in

11   the art would not have understood Space Data to be in possession of an invention comprising

12   numerous of the limitations of the asserted claims of the ’193 patent, and the specification does

13   not enable a person of ordinary skill in the art to make and use such invention without undue

14   experimentation. For instance, one of skill in the art would not have understood Space Data’s

15   specification to enable relative balloon positioning and control, mesh networking, or balloon-to-

16   balloon communication.

17             68.    As a result of Space Data’s actions and statements, including the filing of the

18   Complaint and its allegations that Google infringes one or more valid and enforceable claims of

19   the ’193 patent, there exists an actual, continuing, justiciable case or controversy between Google

20   and Space Data as to the validity and enforceability of the ’193 patent.

21             69.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

22   Google is entitled to a judgment finding that every asserted claim of the ’193 patent is invalid and

23   unenforceable.

24                      COUNTERCLAIM 9: DECLARATORY JUDGMENT OF

25                       UNENFORCEABILITY OF U.S. PATENT NO. 9,678,193

26             70.    On October 9, 2018, the PTO issued a certificate of correction to the ’193 patent.

27             71.    The October 9 certificate of correction changed the claim of priority set forth on

28   the face of the ’193 patent.
                                                       93
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 95 of 99


 1             72.   In 2014, the PTO sent Space Data filing receipts related to the application for the

 2   ’193 patent reflecting that the earliest priority claim was to Provisional Application No.

 3   60/284,799. (7/23/14 Filing Receipt; 9/8/14 Filing Receipt.)

 4             73.   The filing receipts related to the application for the ’193 patent did not include

 5   reference to U.S. Patent Application Serial No. 09/342,440 (“the ’440 Application”).

 6             74.   In 2016, Space Data proposed to file a motion as part of the interference

 7   proceedings that led to the issuance of the ’193 patent that would correct the priority date of the

 8   application that matured into the ’193 patent. (7/20/16 Knoblach List of Proposed Motions.)

 9             75.   On November 17, 2017, Google served upon Space Data’s counsel supplemental

10   invalidity contentions.

11             76.   Google’s supplemental invalidity contentions noted that the ’193 patent did not

12   claim priority to the ’440 Application:

13                   WO 01/01710 (Knoblach) anticipates the Asserted Claims of the
                     ’193 patent under 35 U.S.C. § 102(b). As reflected on the face of
14                   the document, the ’193 patent claims priority to Provisional
                     Application No. 60/284,799 filed April 18, 2001—it is not, as
15                   Space Data alleges, “entitled to the benefit of the filing date of
                     U.S. Application No. 09/342,440, which was filed on June 29,
16                   1999.” Aug. 25, 2017 Infringement Contentions at 7. But because
                     the provisional application does not support the Asserted Claims,
17                   Space Data is not entitled to the provisional filing date. Indeed,
                     even the April 18, 2002 non-provisional application does not
18                   support the Asserted Claims of the ’193 patent. A one-for-one
                     identification of where Knoblach discloses the elements of the
19                   Asserted Claims is detailed in Exhibit A.
20   Defendants’ Preliminary Invalidity Contentions Re U.S. Patent Nos. 9,632,503, 9,643,706, and

21   9,678,193 at 8 (Nov. 17, 2017) (emphasis added).

22             77.   On May 16, 2018, Space Data’s earlier prosecution counsel, Raj Dave, filed a

23   request to obtain a certificate of correction for the ’193 patent. At the time he submitted the first

24   request for a certificate of correction related to the ’193 patent, Mr. Dave was acting as an agent

25   for Space Data.

26             78.   When requesting a certificate of correction altering the priority claim in an issued

27   patent, PTO rules require a statement that the patentee’s entire period of delay between the date

28
                                                      94
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 96 of 99


 1   the benefit claim was due under Rule 1.78(d)(3) and the date the benefit claim was filed in

 2   seeking correction was unintentional. Rule 1.78.

 3             79.   Space Data’s May 16, 2018 petition for a certificate of correction did not include

 4   such a statement, and the PTO rejected Space Data’s request two months later. SPE Response –

 5   Certificate of Correction under 1.323/1.324 (July 10, 2018).

 6             80.   In a June 11, 2018 letter, Google advised Space Data, by way of its agent Mr.

 7   Dave, of the evidence of Space Data’s prior knowledge of the priority issue, including the 2014

 8   filing receipts, Space Data’s recognition of a 2001 priority date in a 2015 communication to the

 9   PTO, the PTO’s determination of a 2001 priority date during the interference, and Google’s

10   notice to Space Data in November 2017, by way of its invalidity contentions, that Space Data had

11   no claim to priority earlier than 2001.

12             81.   Space Data’s counsel Mr. Wieland received a copy of the June 11, 2018 letter to

13   Mr. Dave. Mr. Wieland also discussed the June 11, 2018 letter with Google’s interference

14   counsel at Lerner David on June 22, 2018.

15             82.   Shortly thereafter, on July 10, 2018, the PTO rejected Space Data’s May 16, 2018

16   petition for a certificate of correction. SPE Response – Certificate of Correction under

17   1.323/1.324 (July 10, 2018).

18             83.   On July 18, 2018, while there was no correction petition by Space Data under

19   review by the PTO, Google’s interference counsel served Mr. Wieland with a copy of a Google

20   petition to the PTO Director.

21             84.   The Google petition contained the facts set forth in the June 11, 2018 letter and

22   additional facts, including that Space Data had sought approval to file a motion in the PTO in

23   2016 to correct its priority claim. (7/18/18 Petition at 12-13.)

24             85.   In a new July 30, 2018 petition for a certificate of correction to the Patent Office,

25   Space Data’s counsel and agent Mr. Wieland represented that: “The Patentee only recently

26   discovered in April 2018 that priority information for this patent was inaccurate on the face of the

27   patent . . . .” (7/30/18 Petition at 7.)

28
                                                      95
          DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                    SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                   Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 97 of 99


 1             86.   In a November 6, 2018 letter, counsel for Space Data acknowledged that Space

 2   Data was aware of the priority-date issue well before April 2018, contrary to what Mr. Wieland

 3   asserted in his petition to the PTO. Specifically, counsel asserted that “Space Data has been

 4   explicitly of-record for more than a year that the ’941 priority date (June 29, 1999) was the

 5   correct priority date for the ’193 patent.” Hosie Ltr. to Kamber (Nov. 6, 2018) (listing,

 6   chronologically, various places where Space Data asserted an earlier priority date than that listed

 7   on the ’193 patent).

 8             87.   In light of the facts identified in paragraphs 70-86, Space Data’s representation to

 9   the PTO (identified in paragraph 80), was not correct.

10             88.   Space Data’s representation to the PTO was material because PTO Rule

11   1.78(e)(iii) requires such statements as part of a petition for a certificate of correction to alter the

12   priority date of an issued patent. Indeed, the PTO previously rejected such a request by Space

13   Data in the absence of such a representation. Furthermore, prior to May 16, 2018, Space Data did

14   not seek a certificate of correction, which would limit the period of time for which it could seek

15   damages for Google’s alleged infringement, both by shortening the duration of the ’193 patent

16   due to the revised claim of priority and nullifying causes of action prior to the issuance of the

17   certificate of correction. See 35 U.S.C. §§ 154(a)(2), 255.

18             89.   The issuance of the certificate of correction would permit Space Data to continue

19   to assert the ’193 patent, which would otherwise be invalid as anticipated by Space Data’s own

20   prior art published patent application, WO 01/01710. As Space Data admitted on April 20, 2018,

21   Knoblach discloses each and every element of the asserted claims of the ’193 Patent.

22             90.   Relatedly, intent to deceive is demonstrated for the same reasons that Space Data’s

23   misrepresentation was material: Space Data needed the certificate of correction to prevent the

24   ’193 patent from being held to be anticipated by its own prior art published patent application;

25   therefore, notwithstanding the facts outlined above, Space Data represented to the PTO that it had

26   only discovered in April 2018 that priority information for this patent was inaccurate on the face

27   of the patent. The facts identified in paragraphs 70-83 also demonstrate that Space Data intended

28   to deceive the PTO.
                                                       96
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 98 of 99


 1             91.   In sum, in seeking a certificate of correction to alter its priority claim for the ’193

 2   patent, Space Data knowingly made material misrepresentation to the PTO regarding the date it

 3   first learned that its priority claim for the ’193 patent did not extend back to the ’440 Application,

 4   and it did so with the specific intent to deceive the PTO. The ’193 patent is therefore

 5   unenforceable due to inequitable conduct.

 6             92.   As a result of Space Data’s actions and statements, including the filing of the Fifth

 7   Amended Complaint adding the certificate of correction for the ’193 patent, and its allegations

 8   that Google infringes one or more valid and enforceable claims of the ’193 patent, there exists an

 9   actual, continuing, justiciable case or controversy between Google and Space Data as to the

10   enforceability of the ’193 patent.

11                                         EXCEPTIONAL CASE

12             93.   On information and belief, this is an exceptional case entitling Google to an award
13   of its attorneys’ fees incurred in connection with defending this action pursuant to 35 U.S.C.
14   § 285, as a result of, inter alia, Plaintiff’s assertion of the Patents-in-Suit against Google with the
15   knowledge that Google does not infringe any valid or enforceable claim of the Patents-in-Suit
16   and/or that the Patents-in-Suit are invalid and/or unenforceable.
17                                         PRAYER FOR RELIEF
18             WHEREFORE, Google requests entry of judgment in its favor and against Space Data as
19   follows:
20             a.    For a judgment dismissing Space Data’s Complaint against Google with prejudice;

21             b.    For a judgment that the Patents-in-Suit, and each and every asserted claim thereof,

22   are not infringed, invalid, and/or unenforceable;

23             c.    For an order that Google is the “prevailing party” with respect to Space Data’s

24   patent claims and that this case is “exceptional” within the meaning of 35 U.S.C. § 285, and for

25   an award granting Google its reasonable attorney’s fees and costs, as permitted by law or equity;

26             d.    For an order that Google is the “prevailing party” with respect to Space Data’s

27   misappropriation of trade secrets and breach of contract claims and that Space Data’s

28   misappropriation claims were made in bad faith, and for an award granting Google its reasonable
                                                       97
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
     Case 5:16-cv-03260-BLF Document 465 Filed 02/27/19 Page 99 of 99


 1   attorney’s fees and costs, including expert witness fees, pursuant to California Civil Code §

 2   3426.4, 18 U.S.C. § 1836(b)(3)(D), and/or as otherwise permitted by law or equity; and

 3             e.     Any other and further relief that this Court may deem just and proper.

 4                                              JURY DEMAND

 5             Google hereby demands a jury trial for all issues so triable.

 6

 7                                                             Respectfully submitted,

 8   Dated: February 27, 2019                                   KEKER, VAN NEST & PETERS LLP
 9

10                                                       By:    /s/ Matthew M. Werdegar
                                                                ROBERT A. VAN NEST
11                                                              MATTHEW M. WERDEGAR
                                                                EUGENE M. PAIGE
12                                                              MATTHIAS A. KAMBER
                                                                LEAH PRANSKY
13                                                              SHAYNE HENRY
                                                                ANDREW S. BRUNS
14
                                                                Attorneys for Defendants
15                                                              ALPHABET INC., GOOGLE LLC, AND
                                                                LOON LLC
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        98
         DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF
                   SPACE DATA CORPORATION’S FIFTH AMENDED COMPLAINT
                                  Case No. 5:16-cv-03260-BLF
     1307819
